                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

WILLIAM FEEHAN

          Plaintiff,
v.                                                                CASE NO. 20-cv-1771

WISCONSIN ELECTIONS COMMISSION,
  and its members ANN S. JACOBS,
  MARLC L. THOMSEN, MARGE
  BOSTELMAN, JULIE M. GLANCEY,
  DEAN HUDSON, ROBERT F.
  SPINDELL, JR., in their official
  capacities, GOVERNOR TONY EVERS,
  in his official capacity,

          Defendants.

______________________________________________________________________________

       PLAINTIFF’S CONSOLIDATED RESPONSES TO DEFENDANTS’ MOTIONS
   TO DISMISS AND REPLIES TO RESPONSES OF DEFENDANTS AND AMICI IN
      OPPOSITION TO MOTION FOR DECLARATORY, EMERGENCY, AND
PERMANENT INJUNCTIVE RELIEF AND MEMORANDUM IN SUPPORT THEREOF
______________________________________________________________________________


     COMES NOW Plaintiff, Michael Feehan, by and through undersigned counsel, and files this

Consolidated1 Response, and Memorandum of Law In Support Thereof, to Defendants Motions to

Dismiss Plaintiff’s December 3, 2020 Amended Complaint (“Amended Complaint”), ECF No. 9,

and Defendants Responses to Plaintiffs’ December 3, 2020 Emergency Motion for Declaratory,

Emergency and Permanent Injunctive Relief (“TRO Motion”). ECF No. 10.




 1
   The Court granted Plaintiff’s request to file separate Replies to Defendants. In light of the multiple
Motions to Dismiss, Responses and submissions of Amici, most of which are duplicative and repetitive,
and given the time constraints, Plaintiff believes it is more efficient to submit a single consolidated response
and reply.

                                                       1

           Case 2:20-cv-01771-PP Filed 12/08/20 Page 1 of 31 Document 72
                                           INTRODUCTION

   Plaintiff seeks to preserve election integrity in Wisconsin by requesting that this Court order

Defendants to rescind or reverse their certification of the 2020 General Election, which included

hundreds of thousands of illegal, ineligible, fraudulent and fictitious votes that Defendant

Governor Evers and the members of the Wisconsin Elections Commission (“WEC”) knowingly

facilitated and permitted to be cast, through intentionally weakening, or disregarding altogether,

the Wisconsin Election Code’s many safeguards against absentee ballot voter fraud, for the

purpose of ensuring the election of Joe Biden as President.

   Defendants, along with Wisconsin state courts, have refused to initiate an investigation into

other glaring “irregularities” strongly indicative of brazen election fraud, such as the nearly

simultaneous halt in vote counting in Milwaukee and Madison (as well as in five other swing

states) in the early morning of November 4 when President Trump had significant lead, followed

by the addition of over 140,000 votes for Biden when counting resumed a couple of hours later,

giving Biden the narrow lead that he has now. Defendants now seek to run out the clock to cover-

up the evidence of their complicity in the stolen election of 2020. In doing so, it is Defendants,

not Plaintiff, that would disenfranchise millions of Wisconsin voters who cast lawful ballots and

thereby overturned the results of the 2020 General Election.

   Plaintiff has provided ample evidence of constitutional election fraud as set forth by the Seventh

Circuit in Kasper v. Bd. of Election Com’rs of the City of Chicago, 814 F.2d 332, 343 (7th Cir.

1987) (“section 1983 is implicated only when there is willful conduct which undermines the

organic process by which candidates are elected”):

    • Third parties, whether foreign actors, local officials and/or Defendant WEC, corrupted
      election results.




                                                 2

          Case 2:20-cv-01771-PP Filed 12/08/20 Page 2 of 31 Document 72
      • Defendants’ knowing refusal to rescind certification and delivery of corrupted results
        to the Electoral College will deny Plaintiff equal protection.

      • Plaintiff is entitled to injunctive relief to prevent defendants from delivering corrupted
        results the deny him due process and equal protection, and the ability to cast his vote
        in the Electoral College on December 14, 2020 for President Trump..

     This case therefore turns on the question whether Plaintiff can carry his burden of proof that

the results are corrupt. Tellingly, Defendants have not propounded any declarations or affidavits

contesting Plaintiff’s extensive sworn testimony and documentary evidence.

                                             STATEMENT OF FACTS

     In Celsis In Vitro, Inc. v. CellzDirect, Inc., 664 F.3d 922 (Fed. Cir. 2012), the Court upheld the

district court’s entry of a preliminary injunction based on defendant’s failure to offer any evidence

controverting the plaintiff’s sworn testimony and documentary evidence.

          Based on the record before the district court, this court sees no error in the district court’s
          finding that Celsis would suffer irreparable harm absent a preliminary injunction. . . . .
          Celsis offered testimony from its expert Mark Peterson on irreparable harm. In contrast, LTC
          did not offer expert testimony in rebuttal. This court sees no error in the district court’s reliance
          on Celsis’ unrebutted expert testimony. To substantiate its claims, Celsis presented fact and
          expert testimony as well as specific financial records.

     Id. 930–31.2

     The following facts are unrebutted by any countervailing evidence.

     WEC uses the same Dominion Voting Systems Corporation (“Dominion”) election software

and hardware designed by Smartmatic Corporation (Sequoia in the United States). Amd. Cplt. ECF


 2
   In its opposition to Plaintiff’s request for Evidentiary Hearing, WEC complained that Plaintiff has
“sandbagged,” and will likely make a variant of that same complaint in response to Plaintiff’s position that
the Court may determine Plaintiff’s TRO/PI Motion on the unrebutted record before the Court. Plaintiff’s
evidence submitted in this case is substantially similar to that submitted in parallel actions in other
jurisdictions referenced by Defendants because the same three voting technology companies that control
voting in those jurisdictions (along with 90% of the US market) also control substantial voting operations
in Wisconsin.
    Plaintiff’s proof was filed with his Complaint December 1. Further, Counsel for Defendants and
Intervenor/Amicus Democratic National Committee have also appeared in those other actions and have
been well aware of Plaintiff’s proof for weeks.

                                                        3

            Case 2:20-cv-01771-PP Filed 12/08/20 Page 3 of 31 Document 72
# 9 (hereafter, “Amd. Cplt.”), Pars. 6 - 8. Dominion and Smartmatic were founded and employed

to conduct computerized ballot-stuffing and vote manipulation. The Smartmatic software ensured

that ensured Venezuelan dictator Hugo Chavez never lost an election. Exhs. 1 and 8 (member

Chavez’s security detail and a 25-year member of the Supreme Electoral Council, which oversees

all Venezuela elections.)3

     Smartmatic software design adopted by Dominion for Wisconsin’s elections provides the

ability to hide vote manipulation votes from any audit. It allows an unauthorized user to add,

modify, or remove log entries, causing the machine to log election events that do not reflect actual

voting tabulation. Amd. Cplt. 9 – 10. Exh. 14.

     For those reasons, the Texas Board of Elections rejected Dominion software and denied

certification of the 2020 election results. Amd. Cplt. Pars. 10, n. 1, 12. (Exhs.17, 9, 11)

     Texas has today filed with the United States Supreme Court its Motion for Leave to File Bill of

Complaint. Exh. 2 to this Response/Reply The Motion includes allegations oof fraud and vote

manipulation specific to Wisconsin. Id., pars. 106 – 124.

     According to Princeton Professor of Computer Science and Election Security Expert Dr.

Andrew Appel, he wrote a similar program that would enable someone to “hack a voting machine

[with] 7 minutes alone with a screwdriver.” Amd. Cplt. Par. 13. (Exh. 10).

     The WEC itself issued patently unlawful “guidance” to county and municipal clerks not to reject

“indefinitely confined” absentee voters for whom they had “reliable information” that the voters

were not confined, and to fill in missing absentee ballot certification information themselves on

envelope and at the polls. Amd. Cplt. Pars. 14, 37 – 45). (WEC May 13, 2020 Guidance

Memorandum.)



 3
     All Exhibit references are to the Amended Complaint.

                                                    4

            Case 2:20-cv-01771-PP Filed 12/08/20 Page 4 of 31 Document 72
     The Dominion software was accessed by agents acting on behalf of China and Iran in order to

monitor and manipulate elections, including the most recent US general election in 2020. Amd.

Cplt. Par. 16 (Exh. 12, former military electronic intelligence analyst).

     Many Wisconsin jurisdictions also used the Elections Systems & Software Election

Management System, which is similarly compromised. Exh. 17, Pars. 7 – 11.

     The WEC certified the Election results on November 30, 2020, showing a difference of 20,565

votes in favor of former Vice-President Joe Biden over President Trump. Amd. Cplt. Par. 35.4

     Additional errors included voters receiving ballots who didn’t request them and returned ballots

that went missing. Dr. Briggs concluded that those errors affected almost 97,000 ballots in the state

of Wisconsin, with tens of thousands of unrequested ballots being wrongfully, returned ballots not

being counted, and others lost or destroyed. Amd.Cplt. Pars. 46 – 51.

     Statistical analysis of voting pattern anomalies demonstrated statistically significant

outperformance of Dominion machines on behalf of Joe Biden by 181,440. Amd. Cplt. Pars. 52 –

58 (Exh. 4)

     The State of Wisconsin, in many locations, used either Sequoia, a subsidiary of Dominion

Systems, and or Dominion Systems, Democracy Suite 4.14-D first, and then included Dominion

Systems Democracy Suite 5.0-S on or about January 27, 2017, which added a fundamental

modification: “dial-up and wireless results transmission capabilities to the Image Cast Precinct

and results transmission using the Democracy Suite EMS Results Transfer Manager module.” (See

Exh. 5, attached hereto, a copy of the Equipment for WI election systems).




 4
   Available at
https://elections.wi.gov/sites/elections.wi.gov/files/Statewide%20Results%20All%20Offices%20%28pre-
Presidential%20recount%29.pdf

                                                  5

           Case 2:20-cv-01771-PP Filed 12/08/20 Page 5 of 31 Document 72
   Anomalous voting results occurred in voting jurisdictions throughout Wisconsin using software

by Dominion and its subsidiary Sequoia, which included “dial-up and wireless results transmission

capabilities.” Amd.Cplt, Par. 60 - 62. Exh 5.

   WEC continued using Dominion and Sequoia software despite numerous concerns expressed

by federal and state agencies and courts throughout the country regarding multiple “acute security

vulnerabilities.” Amd.Cp.t, Par. 63 - 68. Exh. 7.

   Dominion software has been compromised by actors in both China and Iran. Dominions

systems are further vulnerable because hardware is manufactured by foreign companies with interests

contrary to those of the United States. Amd. Cplt. 70-76 (Exh. 12).

   Further, a Dominion

       “. . . algorithm looks to have been set to give Joe Biden a 52% win even with an initial
       50K+ vote block allocation was provided initially as tallying began (as in case of Arizona
       too). In the am of November 4, 2020 the algorithm stopped working, therefore another
       “block allocation” to remedy the failure of the algorithm. This was done manually as
       ALL the SYSTEMS shut down NATIONWIDE to avoid detection.”

Exh. 13, Par. 76 (emphasis original)

   Dominion data feeds revealed “raw vote data coming directly that includes decimal places

establishes selection by an algorithm, and not individual voter’s choice. Otherwise, votes would

be solely represented as whole numbers (votes cannot possibly be added up and have decimal

places reported).” Amd. Cplt. Pars. 78 – 79, Exzh. 17. Statistical anomalies and impossibilities

compel the conclusion that at least 119,430 must be disregarded. Id.

   Smartmatic’s inventors and key personnel are foreign nationals, and the Venezuelan official

personally witnessed manipulation of petitions to prevent removal of President Chavez from

office. Amd. Cplt. Pars. 80-81. (Exhs. 17 and 8).

   In their October 30, 2020 advisory “Iranian Advanced Persistent Threat Actor Identified

Obtained Voter Registration Data,” both the FBIC and United States Cybersecurity and

                                                    6

          Case 2:20-cv-01771-PP Filed 12/08/20 Page 6 of 31 Document 72
Infrastructure Security Agency warned of Iranian influence in the 2020 election. Amd. Cplt. Par.

82, Exh. 18.

   Dominion systems allow operators to “accept” or “discard” batches of votes on fed through

tabulation machines, including through arbitrarily designating batches of ballots as “problem”

batches. Amd. Cplt. Pars. 83 - 85.Exhs. 14 and 8.

  Problems with Dominion systems have been widely reported and documented by individual

citizens and expert academics. Amd Cplt. Pars. 86 - 89.

  In particular, Democratic Senators Warren, Klobuchar, Wyden and Congressman Mark

Pocan wrote to the hedge fund owners of voting systems about their concerns that trouble

plagued companies owning voting systems were compromising on security and

concentrating ownership in only three large companies - Election Systems & Software,

Dominion Voting Systems, & Hart InterCivic – which collectively serve over 90% of all

eligible voters in the U.S.” Amd. Cplt. Par. 88. Exh. 16.

  Of particular concern, Dominion’s Security Director Eric Coomer, who invented

critical dominion software, is a vehement, virulent and frequent opponent of President

Trump who, besides intemperate and obscene attacks on the President, has posted videos

how Dominion systems may be compromised and boasted publicly he was “f**ing sure”

the President was “not going to win.” . Amd. Cplt. Par. 88-99

  Additional facts relevant to this Consolidated Response and Reply are set forth in the December

3, 2020 Amended Complaint, ECF No. 9, filed in the above-captioned proceeding, and its

accompanying exhibits, and the TRO Motion.




                                               7

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 7 of 31 Document 72
                                                DISCUSSION

        The Amended Complaint lays out in detail factual allegations and violations of the U.S.

Constitution and the Wisconsin Election Code, supported by more than a dozen sworn affidavits

from fact and expert witnesses. Yet Defendants dismiss the Amended Complaint as a “mishmash

of speculation, conjecture, and conspiracy theories, all without a shred of evidence.” ECF No. 59

at 1. Defendants and Amicus filings have not presented any facts or witness testimony that

responds to, much less rebuts, Plaintiffs’ factual allegations and witnesses. Accordingly, Plaintiff’s

allegation and witness testimony remains unrebutted and unchallenged and must be accepted as

true for the purpose of this response.

        In Section I, Plaintiff will first review the legal standard for granting injunctive relief, and

the evidentiary standards applicable to the TRO Motion where, as here, defendants fail to offer

any rebutting evidence. Thereafter, Plaintiff will again demonstrate that it has met the requirements

for injunctive relief, which are: (1) substantial likelihood of success on the merits, and in particular

that Plaintiffs have adequately pled their Constitutional and statutory claims; (2) irreparable injury,

(3) the balance of equities tips in their favor, and (4) the requested relief is in the public interest.

        In Section II, Plaintiff will demonstrate that he has met the applicable pleading standard

for constitutional election fraud and other constitutional claims under 42 U.S.C. § 1983, in

particular, under Federal Rules of Civil Procedure Rule 9(b) and Rule 12(b)(6). As an initial

matter, we would note that dismissal of election-related challenges is inappropriate before the

development of the evidentiary record.

        Finally, Section III will respond to, and dispose of, specious legal arguments by Defendants

and Amicus for denial of Plaintiffs’ TRO Motion, and/or dismissal of the Amended Complaint, on




                                                    8

          Case 2:20-cv-01771-PP Filed 12/08/20 Page 8 of 31 Document 72
grounds of: (1) standing, (2) laches, (3) mootness, (4) the Eleventh Amendment, (5) administrative

exhaustion and exclusive state jurisdiction, and (6) abstention

  I.   PLAINTIFF IS ENTITLED TO INJUNCTIVE RELIEF

       A.      Legal Standard for Injunctive Relief.

       “To obtain a preliminary injunction, a plaintiff must show three things: (1) without such

relief, he will suffer irreparable harm before his claim is finally resolved; (2) he has no adequate

remedy at law; and (3) he has some likelihood of success on the merits. Harlan v. Scholz, 866

F.3d 754, 758 (7th Cir. 2017) (citing Girl Scouts of Manitou Council, Inc. v. Girl Scouts of U.S.

of Am., Inc., 549 F.3d 1079, 1086 (7th Cir. 2008).” “If the plaintiff can do that much, the court

must then weigh the harm the plaintiff will suffer without an injunction against the harm the

defendant will suffer with one.” Harlin, 866 F.3d at 758 (citing Ty, Inc. v. Jones Grp., Inc., 237

F.3d 891, 895 (7th Cir. 2001). In addition, the court must ask whether the preliminary injunction

is in the public interest. Jones v. Markiewicz-Qualkinbush, 842 F.3d 1053, 1058 (7th Cir. 2016).

       All elements are met here, under either standard, and Defendants’ and Amicus responses

have not shown otherwise. Further, this Court can grant the requested injunctive relief on the

pleadings, without an evidentiary hearing, because Defendants have failed to provide any fact or

expert witness testimony whatsoever to rebut Plaintiff’s fact and expert witnesses. See, e.g., Celsis

In Vitro, Inc. v. CellzDirect, Inc., 663 F.3d 922, 930-31 (Fed. Cir. 2012) (affirming district court

grant of preliminary injunction that relied on plaintiff’s unrebutted expert testimony).

       Of course, as an initial matter, “[w]hen the acts sought to be enjoined have been declared

unlawful or clearly are against the public interest, plaintiff need show neither irreparable injury

nor a balance of hardship in his favor.” 11 Wright & Miller, Federal Practice & Proc. ¶ 2948 (3d

ed. 1998)) (internal quotation marks omitted); see also Current-Jacks Fork Canoe Rental Ass’n v.

Clark, 603 F. Supp. 421, 427 (E.D. Mo. 1985) (stating that “[i]n actions to enjoin continued

                                                  9

          Case 2:20-cv-01771-PP Filed 12/08/20 Page 9 of 31 Document 72
violations of federal statutes, once a movant establishes the likelihood of prevailing on the merits,

irreparable harm to the public is presumed.”). Certifying election results tainted by election fraud

and failing to retract such a certification is clearly unlawful and against the public interest. Hence,

Plaintiffs discuss irreparable hardship and the public interest only in the alternative.

         B.     Plaintiff Has Satisfied Requirements for Preliminary Injunction and TRO.

                1.      Plaintiff has a substantial likelihood of success.

         The Plaintiff does not need to demonstrate a likelihood of absolute success on the merits.

“Instead, [it] must only show that [its] chances to succeed on his claims are ‘better than

negligible.’” Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1046 (7th

Cir. 2017). (quoting Cooper v. Salazar, 196 F.3d 809, 813 (7th Cir. 1999)). “This is a low

threshold,” id., that Plaintiff has easily passed.

         Through detailed fact and expert testimony including documentary evidence contained in

the Amended Complaint and its exhibits, Plaintiff has made a compelling showing that

Defendants’ intentional actions jeopardized the rights of Wisconsin citizens to select their leaders

under the process set out by the Wisconsin Legislature through the commission of election frauds

that violated Wisconsin laws, including multiple provisions of the Wisconsin election laws. These

acts also violated the Equal Protection and Due Process Clauses of the United States Constitution.

U.S. Const. Amend XIV. And pursuant to 42 U.S.C. § 1983, plaintiffs must demonstrate by a

preponderance of the evidence that their constitutional rights to equal protection or fundamental

right to vote were violated. See, e.g., Radentz v. Marion Cty., 640 F.3d 754, 756-757 (7th Cir.

2011).

         Defendants and Amicus misrepresent Plaintiff’s constitutional claims. Plaintiff alleges

both vote dilution and voter disenfranchisement, both of which are claims under the Equal

Protection and Due Process Clause, due to the actions of Defendants in collusion with public

                                                     10

          Case 2:20-cv-01771-PP Filed 12/08/20 Page 10 of 31 Document 72
employees and voting systems like Dominion. The Amended Complaint describes in great detail

Defendants’ actions to dilute the votes of Republican voters through counting and even

manufacturing hundreds of thousands of illegal, ineligible, duplicative or outright fraudulent

ballots.

           While the U.S. Constitution itself accords no right to vote for presidential electors, “[w]hen

the state legislature vests the right to vote for President in its people, the right to vote as the

legislature has prescribed is fundamental; and one source of its fundamental nature lies in the equal

weight accorded to each vote and the equal dignity owed to each voter.” Bush v. Gore, 531 U.S.

98, 104 (2000) (emphasis added). The evidence shows not only that Defendants failed to

administer the November 3, 2020 election in compliance with the manner prescribed by the

Wisconsin Legislature, but they administered the voter registration, absentee ballot rules, and

subsequent ballot processing and counting in a manner that facilitated fraudulent and illegal voter

registration and ballot tabulation by election workers, Dominion, Democratic Party officials and

activists and other third parties making certain the election of Joe Biden as President of the United

States. This conduct violated Equal Protection and Due Process rights of Plaintiff and other

similarly situated voters, as well rights under the Wisconsin election laws. See Kasper v. Bd. of

Election Com’rs of the City of Chicago, 814 F.2d 332, 343 (7th Cir. 1987) (state officials “casting

(or approving) of fictitious votes can violate the Constitution and other federal laws.”).

           But Defendants’ actions also disenfranchised Republican voters in violation of the U.S.

Constitution’s “one person, one vote” requirement by:

           •       Republican Ballot Destruction: “1 Person, 0 Votes.” Fact and witness expert
                   testimony alleges and provides strong evidence that tens or even hundreds of
                   thousands of Republican votes were destroyed, thus completely disenfranchising
                   that voter.




                                                    11

               Case 2:20-cv-01771-PP Filed 12/08/20 Page 11 of 31 Document 72
       •       Republican Vote Switching: “1 Person, -1 Votes.” Plaintiff’s fact and expert
               witnesses further alleged and provided supporting evidence that in many cases,
               Trump/Republican votes were switched or counted as Biden/Democrat votes.
               Here, the Republican voter was not only disenfranchised by not having his vote
               counted for his chosen candidates, but the constitutional injury is compounded by
               adding his or her vote to the candidates he or she opposes.

       •       Dominion Algorithmic Manipulation: For Republicans, “1 Person, 0.5 Votes,”
               while for Democrats “1 Person, 1.5 Votes. Plaintiff presented evidence in the
               Complaint regarding Dominion’s algorithmic manipulation of ballot tabulation,
               such that Republican voters in a given geographic region, received less weight per
               person, than Democratic voters in the same or other geographic regions. See ECF
               No. 6, Ex. 104. This unequal treatment is the 21st century of the evil that the
               Supreme Court sought to remedy in the apportionment cases beginning with Baker
               v. Carr, 369 U.S. 186 (1962), and Reynolds v. Sims, 377 U.S. 533 (1964). Further,
               Dominion has done so in collusion with State actors, including Defendants, so this
               form of discrimination is under color of law.

       This Court should consider the totality of the circumstances in evaluating Plaintiff’s

constitutional and voting rights claims, see, e.g., Chisom v. Roemer, 111 S.Ct 2354, 2368 (1991),

and thus the cumulative effect of the Defendants’ voter dilution, disenfranchisement, fraud and

manipulation, in addition to the effects of specific practices. Taken together, these various forms

of unlawful and unconstitutional conduct destroyed or shifted tens or hundreds of thousands of

Trump votes, and illegally added tens or hundreds of thousand of Biden votes, changing the result

of the election, and effectively disenfranchising the majority of Wisconsin voters. Defendant (and

Amicus) were fully aware of these constitutional violations, and did nothing to stop it.

       While Plaintiff alleges several categories of traditional “voting fraud”, Plaintiff has also

alleged new forms of voting dilution and disenfranchisement made possible by new technology.

The potential for voter fraud inherent in electronic voting was increased as a direct result of

Defendants’ and Amicus’s efforts to transform traditional in-person paper voting – for which there

are significant protections from fraud in place – to near universal absentee voting with electronic

tabulation – while at the same time eliminating through legislation or litigation. And when that

failed by refusing to enforce – traditional protections against voting fraud (voter ID, signature

                                                12

           Case 2:20-cv-01771-PP Filed 12/08/20 Page 12 of 31 Document 72
matching, witness and address requirements, etc.). Defendants’ design and administration of the

Wisconsin Election Code facilitated illegal and fraudulent voter registration and voting, and thus

evinced a state “policy” that “honest voting is unnecessary or unimportant.” Kasper, 814 F.2d at

344. Defendants’ filing in this proceeding – where they seek to cover up the illegal conduct of

state officials and other third parties and prevent the evidence from ever seeing the light of day –

provide further proof that Defendants are complicit in the massive election fraud scheme described

in the Amended Complaint.

       Thus, while Plaintiff’s claims include novel elements due to changes in technology and

voting practices, that does not nullify the Constitution or Plaintiff’s rights thereunder. Defendants

and Defendant-Intervenors have implemented likely the most wide-ranging and comprehensive

scheme of voting fraud yet devised, integrating new technology with old fashioned urban machine

corruption and skullduggery. The fact that this scheme is novel does not make it legal, or prevent

this Court from fashioning appropriate injunctive relief to protect Plaintiff’s right and prevent

Defendants from enjoying the benefits of their illegal conduct.

               2.      The Plaintiff Will Suffer Irreparable Harm.

       Plaintiff will suffer an irreparable harm due to the Defendants’ myriad violations of

Plaintiff’s rights under the U.S. Constitution, and Wisconsin Election Code, and Defendant and

Defendant Intervenors have not shown otherwise.

       Where, as here, plaintiff has demonstrated a likelihood of success on the merits as to a

constitutional claim, such an injury has been held to constitute irreparable harm.” Democratic Nat’l

Comm. v. Bostelmann, 447 F.Supp.3d 757, 769 (W.D. Wis. 2020) (citing Elrod v. Burns, 427 U.S.

347, 373, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976) (where plaintiff had proven a probability of

success on the merits, the threatened loss of First Amendment freedoms “unquestionably

constitutes irreparable injury”); see also Preston v. Thompson, 589 F.2d 300, 303 n.4 (7th Cir.

                                                 13

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 13 of 31 Document 72
1978) (“The existence of a continuing constitutional violation constitutes proof of an irreparable

harm.”). Moreover, courts have specifically held that infringement on the fundamental right to

vote constitutes irreparable injury. See Obama for Am. v. Husted, 697 F.3d 423, 435 (6th Cir. 2012)

(“A restriction on the fundamental right to vote ... constitutes irreparable injury.”); Williams v.

Salerno, 792 F.2d 323, 326 (2d Cir. 1986) (holding that plaintiffs “would certainly suffer

irreparable harm if their right to vote were impinged upon”).”

       “Additionally, traditional legal remedies would be inadequate, since infringement on a

citizens’ constitutional right to vote cannot be redressed by money damages.” Bostelmann, 447

F.Supp.3d at 769 (citing Christian Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006)

(“The loss of First Amendment freedoms is presumed to constitute an irreparable injury for

which money damages are not adequate.”); League of Women Voters of N. Carolina v. North

Carolina, 769 F.3d 224, 247 (4th Cir. 2014) (“[O]nce the election occurs, there can be no do-over

and no redress.”).”

       In this Response, Plaintiff has refuted and rebutted Defendants’ arguments in detail, in

particular, regarding standing, equitable defenses, and jurisdictional claims, as well as establishing

their substantial likelihood of success. Having disposed of those arguments, and shown a

substantial likelihood of success, this Court should presume that the requirement to show

irreparable injury has been satisfied.

               3.      The Balance of Equities & The Public Interest

       Under Seventh Circuit law, a “sliding scale” approach is used for balancing of harms: “[t]he

more likely it is that [the movant] will win its case on the merits, the less the balance of harms

need weigh in its favor.” Girl Scouts of Manitou Council v. Girl Scouts of United States of Am.,

Inc., 549 F.3d 1079, 1100 (7th Cir. 2008). Plaintiff has shown a strong likelihood of success on

the merits above.

                                                 14

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 14 of 31 Document 72
       Granting Plaintiff’s primary request for injunctive relief, enjoining certification of the 2020

General Election results, or requiring Defendants to de-certify the results, would not only not

impose a burden on Defendants, but would instead relieve Defendants of the obligation to take any

further affirmative action. The result would be to place the decision regarding certification and

the selection of Presidential Electors back into the hands of the Wisconsin Legislature, which is

the ultimate decision maker under the Elections and Electors Clause of the U.S. Constitution.

       Conversely, permitting Defendants’ certification of an election so tainted by fraud and

Defendants’ own unlawful conduct that it would impose a certain and irreparable injury not only

on Plaintiff, but would also irreparably harm the public interest insofar as it would undermine

“[c]onfidence in the integrity of our electoral processes,” which “is essential to the functioning of

our participatory democracy.” Purcell v. Gonzalez, 127 S.Ct. 5, 7 (2006) (per curiam).

 II.   PLAINTIFF SATISFIES APPLICABLE PLEADING STANDARDS

       Defendants urge this Court to dismiss the Amended Complaint for failure to state a claim

under Rule 12(b)(6) or to plead with particularity under Rule 9(b). See ECF No. 54 at 2; ECF No.

59 at 21-22; ECF No. 57 at 21-26.

       The pleading requirements for stating a constitutional election fraud claim in the Seventh

Circuit under Section 1983 are set forth in Kasper, a case addressing widespread voter fraud in

Chicago on a scale similar to what occurred in the 2020 General Election. 814 F.2d at 342-344.

While “intent is an essential ingredient of a constitutional election fraud case under § 1983,” id. at

343, it is not the same intent as required in a common law fraud claim under Federal Rules of Civil

Procedure 9(b). Instead, “section 1983 is implicated only when there is willful conduct which

undermines the organic process by which candidates are elected.” Id. (internal citations and

quotation omitted).



                                                 15

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 15 of 31 Document 72
        In Kasper, Republican plaintiffs alleged a range of illegal conduct strikingly similar to what

has occurred in Wisconsin and other state in the 2020 General Election, in particular, maintenance

of voter lists with ineligible voters, fictitious or fraudulent votes, and failure to enforce safeguards

against voting fraud. Their complaint did not allege active state participation in vote dilution or

other illegal conduct, but rather that the state defendants were aware that a substantial number of

registrations are bogus and [had] not alleviated the situation.” Id. The Kasper held that “casting

(or approval) of fictitious votes can violate the Constitution and other federal laws,” and that for

the purposes of Section 1983, it is sufficient to allege that this conduct was permitted pursuant to

a state “‘policy” of diluting votes” that “may be established by a demonstration” state officials

who “despite knowing of the practice, [have] done nothing to make it difficult.” Id. at 344. This

“policy” may also lie in the “design and administration” of the voting system that is “incapable of

producing an honest vote,” in which case “[t]he resulting fraud may be attributable” to state

officials “because the whole system is in [their] care and therefore is state action.” Id.

        Accordingly, Plaintiff is not required to allege that Defendants directly participated in

illegal conduct, or to meet Rule 9(b) requirements to plead with particularity facts demonstrating

their active participation. Instead, it is sufficient, both for purposes of Rule 9(b) and Rule 12(b)(6)

that Defendants’ administration of the Wisconsin Election Code, in particular their guidance that

nullified express provisions intend to prevent absentee voter fraud, certification of and reliance on

Dominion voting machines, and their certification of results tainted by widespread fraud, in a

manner that facilitated voter fraud and resulted in the constitutional violations set forth in the

Compliant. “In a system of notice pleading, judges should read complaints generously,” id. at 343,

and Plaintiff’s Amended Complaint, detailing several distinct types of voter fraud and

constitutional violations, supported by over a dozen sworn affidavits from fact and expert



                                                  16

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 16 of 31 Document 72
witnesses providing evidence of voter fraud, easily exceeds the applicable pleading requirements

under the Federal Rules of Civil Procedure.

III.   DEFENDANTS’ JURISDICTIONAL AND OTHER GROUNDS FOR DISMISSAL.

       A.      Plaintiff Has Standing.

       Plaintiff is a lawfully registered Wisconsin voter, who voted for President Trump in the

2020 General Election, and a nominee of the Republican Party to be a Presidential Elector on

behalf of the State of Wisconsin. See ECF No. 1, “Parties” and Exh. 1, Declaration of William

Feehan.

               1.      Plaintiff Elector Has Standing under Electors and Elections Clause.

       Defendants arguments on standing rely on the Third Circuit’s decision in Bognet v. Sec’y

of Commonwealth, No. 20-2314, 2020 WL 6686120 (3d Cir. Nov. 13, 2020), see ECF No. 52 at

7; ECF No. 59 at 7-8, as well as a recent district court decision in Michigan that followed Bognet.

ECF No. 59 at 8. (citing King v. Whitmer, No. 2:20-vc-13134 (E.D. Mich. Dec. 7, 2020). The

Bognet court addressed a complaint by Pennsylvania voters and a congressional candidate, but not

by a Presidential Elector.

       Plaintiff Feehan has standing for the same reason that the Eighth Circuit held that

Minnesota Electors had standing in Carson v. Simon, 978 F.3d 1051 (8th Cir. 2020). The Carson

court affirmed that Presidential Electors have both Article III and Prudential standing under the

Electors and Elections Clauses, “was rooted heavily in the court’s interpretation of Minnesota

law.” Defendants neglect to mention is that the Carson court relied on provisions of Minnesota

law treating electors as candidates for office are just like the corresponding provision of the

Wisconsin Election Code because in both States an elector is a candidate for office nominated by

a political party, and a vote cast for a party’s candidate for President and Vice-President is cast for



                                                  17

          Case 2:20-cv-01771-PP Filed 12/08/20 Page 17 of 31 Document 72
that party’s Electors. The Carson court concluded that, “[b]ecause Minnesota law plainly treats

presidential electors as a candidate, we do, too.” Carson, 978 F.3d at 1057.

        Like the Minnesota statute addressed by the Carson court, Wisconsin statutes provide, first,

that electors are candidates for office nominated by their political party at their state convention

held “on the first Tuesday in October of each year in which there is a Presidential election.” Wis.

Stat. § 8.18.

        More importantly, Wisconsin voters do not vote directly for the office of President and

Vice-President, but instead vote for Electors like Mr. Feehan:

        Presidential electors. By general ballot at the general election for choosing the
        president and vice president of the United States there shall be elected as many
        electors of president and vice president as this state is entitled to elect senators and
        representatives in congress. A vote for the president and vice president
        nominations of any party is a vote for the electors of the nominees.

        Wis. Stat. §8.25.

        When presidential electors … are to be voted for, a vote cast for the party
        candidate for president and vice-president shall be deemed a vote cast for that
        party’s electors … as filed with the secretary of state.

        Minn. Stat. § 208.04(1) (emphasis added).

        In Wisconsin as in Minnesota, the President and Vice-President are not directly elected by

voters. Instead, voters elect the Presidential Electors, who in turn elect the President and Vice-

President A vote for President Trump and Vice-President Pence in Wisconsin was a vote for

Plaintiff and his fellow Republican Presidential Electors. It goes without saying that Presidential

Electors play a unique – and central – role in Presidential elections, a role expressly spelled out in

the Electors Clause of the U.S. Constitution. As such, election fraud or other violations of state

election law impacting federal Presidential elections, have a unique and distinct impact on

Presidential Electors, and illegal conduct aimed at harming candidates for President similarly


                                                  18

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 18 of 31 Document 72
injures Presidential Electors. As such, Plaintiff Elector has “a cognizable interest in ensuring that

the final vote tally reflects the legally valid votes cast,” as “[a]n inaccurate vote tally is a concrete

and particularized injury to candidates such as the Electors.” Carson, 978 F.3d at 1058. See also

McPherson v. Blacker, 146 U.S. 1, 27 (1892); Bush v. Palm Beach Cty. Canvassing Bd., 531 U.S.

70, 76 (2000) (per curiam).

                2.      Plaintiff Has Standing for Equal Protection and Due Process Claims as
                        a Registered Voter on His Own Behalf and on Behalf Similarly Situated
                        Voters for Republican Candidates

        Defendants misrepresent Plaintiff’s Equal Protection and Due Process claims, both in terms

of substance and for standing purposes, insofar as they claim that Plaintiffs’ claims are based solely

on a theory of vote dilution, and therefore is a “generalized grievance,” rather than the concrete

and particularized injury required for Article III standing. See ECF No. 52 at 6; ECF No. 4 at 6:

ECF No. 59 at 9.5 Defendants also cite the Eleventh Circuit’s decision in Wood v. Raffensperger,

No. 20-14418 (D.C. Cir. Dec. 5, 2020). See ECF No. 57 at 14. But they fail to recognize that The

Eleventh Circuit’s decision in Wood supports Plaintiff’s standing argument, and refutes theirs. The

court dismissed plaintiff Wood’s claim because he was not a candidate. “[I]f Wood were a political

candidate,” like the Plaintiff here, “he would satisfy this requirement because he could assert a

personal, distinct injury.” ECF No. 55-4 at *4 (citations omitted).

        Plaintiff, on behalf of himself and other similarly situated voters allege, first, and with great

particularity, that Defendants have both violated Wisconsin law and applied Wisconsin law, in an

arbitrary and disparate manner, to dilute the votes of (or voters for Republican candidates) with


5
  Amicus also cites Donald J. Trump for President, Inc. v. Boockvar, No. 4:20-cv-02078, 2020
WL 6821992 (M.D. Penn Nov. 21, 2020). See ECF No. 57 at 13. This case addressed a number
of theories for standing -- associational, organizational, and standing of a political party based on
harm to that party’s candidates -- that are not present here because each Plaintiff bring suit in
their personal capacity as registered Arizona voters and 11 of the Plaintiffs as Presidential
Electors.
                                                   19

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 19 of 31 Document 72
illegal, ineligible, duplicate or fictitious votes. The fact and expert witness testimony describes

and quantifies the myriad means by which Defendants and their collaborators illegally inflated the

vote tally for Biden and other Democrats. See ECF No. 9, Section II and III. Thus, the vote

dilution resulting from this systemic and illegal conduct did not affect all Wisconsin voters equally;

it had the intent and effect of inflating the number of votes for Democratic candidates and reducing

the number of votes for Trump and Republican candidates.

        Further, Plaintiff has presented evidence that, not only did Defendants dilute the votes of

Plaintiff and similarly-situated voters for Republican candidates, they sought to actively

disenfranchise such voters to reduce their voting power, in clear violation of “one person, one

vote.” See generally Baker v. Carr, 369 U.S. 186 (1962); Reynolds v. Sims, 377 U.S. 533 (1964).

The Constitution protects “the right of all qualified citizens to vote in state and federal elections ...

and [ ] the right to have votes counted without dilution as compared to the votes of others.” Bodine

v. Elkhart Cty. Election Bd., 788 F.2d 1270, 1271 (7th Cir. 1986). Similarly, federal courts in

Wisconsin have held that voters have standing to challenge state laws that collectively reduce the

value of one party’s impose an injury that is statewide. See Whitford v. Nichol, 151 F.Supp.3d

918, 926 (W.D. Wis. 2015).

        Defendants engaged in several schemes to devalue Republican votes as detailed in the

Amended Complaint, including Republican ballots being destroyed or discarded, or “1 person, 0

votes,” vote switching “1 person, -1 votes,” (Dominion and election workers switching votes from

Trump/Republican to Biden/Democrat), and Dominion algorithmic manipulation, or for

Republicans, “1 person, 1/2 votes,” and for Democrats, “1 person, 1.5 votes.” See e.g., ECF No.

9, Section II.C (ballot destruction/discarding) Ex. 2 (Dr. Briggs Testimony regarding potential

ballot destruction), Ex. 17 (Ramsland testimony regarding additive algorithm), Section IV



                                                   20

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 20 of 31 Document 72
(multiple witnesses regarding Dominion vote manipulation). Plaintiff’s injury is that the relative

value of his particular votes was devalued, or eliminated altogether, and as such, it is not a

“generalized grievance,” as Defendants claim.

       It is hard to square Defendants’ argument that a candidate Plaintiff—whose interests and

injury are identical to that of President Trump—lacks standing to raise Equal Protection and Due

Process claims of similarly situated Republican voters, with the Supreme Court’s 7-2 decision in

Bush v. Gore, 531 U.S. 98 (200), “then-candidate George W. Bush of Texas had standing to raise

the equal protection rights of Florida voters that a majority of the Supreme Court deemed decisive”

in that case. Hawkins v. Wayne Twp. Bd. of Marion Cty., IN, 183 F. Supp. 2d 1099, 1103 (S.D.

Ind. 2002).

       Plaintiff can also establish that the alleged particularized injury in fact is causally connected

to Defendants’ actions. Specifically, “WEC’s administration of Wisconsin’s elections, including

the enforcement of its current election laws, is the cause of plaintiff[‘s] alleged injuries. Moreover,

the WEC has the authority to implement a federal court order relating to election law to redress

these alleged injuries.” Democratic Nat’l Comm. v. Bostelmann, No. 20-CV-249-WMC, 2020 WL

5627186, at *12 (W.D. Wis. Sept. 21, 2020). Defendant Evers can also provide partial redress in

terms of the requested injunctive relief, namely, by refusing to certify or transmit the election

results, and providing access to voting machines, records and other “election materials.” ECF No.

9 ¶142(4).

       Plaintiff thus meets the requirements for standing: (1) the injuries of their rights under the

Equal Protection and Due Process clauses that concrete and particularized for themselves, and

similarly situated voters, whose votes have been devalued or disregarded altogether (2) that are

actual or imminent and (3) are causally connected to Defendants conduct because the debasement



                                                  21

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 21 of 31 Document 72
of their votes is a direct and intended result of the conducts of the Defendants and the public

employee election workers they supervise. See generally Lujan v. Defenders of Wildlife, 504 U.S.

555, 560-561 (1992).

        B.      Laches

        Defendants assert that Plaintiff’s claims are barred by laches. See ECF No. 52 at 8; ECF

No. 59 at 16-20. To establish laches a defendant must prove both an unreasonable delay by the

plaintiff and prejudice to itself. See ,e.g., Lingenfelter v. Keystone Consolidated Indus., Inc., 691

F.2d 339, 340 (7th Cir.1982).

        First off, “ordinarily a motion to dismiss is not the appropriate vehicle to address the

defense of laches,” American Commercial Barge Lines, LLC v. Reserve FTL, Inc., 2002 WL

31749171 (N.D. Ill. Dec. 3, 2002) (citing Farries v. Stanadyne/Chicago Div., 832 F.2d 374, 376

(7th Cir. 1987)), because “the defense of laches … involves more than the mere lapse of time and

depends largely on questions of fact.” Id. (quoting 5 Wright & Miller, Federal Practice and

Procedure § 1277 (2d ed. 1987). Accordingly, most courts have found the defense “unsuitable for

resolution at the pleading stage.” Id. (citation omitted).

        Defendant Evers relies on Soules v. Kauians for Nukolii Campaign Comm., 849 F.2d 1176,

1180 (9th Cir. 1988), ECF No. 59 at 17, a case with entirely different facts. There, the Ninth

Circuit held that plaintiff Equal Protection claim was barred by laches because they “knew the

basis of their equal claim well in advance” of the election, months in advance in fact, Soules, 849

F.2d at 1181, and failed to provide any explanation for their failure to press their claim before the

election. Id. at 1182.

        Here, by contrast to Defendants’ assertions, all of the unlawful conduct occurred during

the course of the election and in the post-election vote counting, manipulation, and even

fabrication. Plaintiff could not have known the basis of these claims, or presented evidence

                                                  22

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 22 of 31 Document 72
substantiating their claim, until after the election. Further, because Wisconsin election officials

and other third parties involved did not announce or publicize their misconduct, and in fact

prevented Republican poll watchers from observing the ballot counting and handling, it took

Plaintiff additional time post-election to gather the fact and expert witness testimony presented in

the Amended Complaint. Had they filed before the election, as the Defendant Secretary asserts, it

would have been dismissed as speculative--because the injuries asserted had not occurred--and on

ripeness grounds.

        Any “delay” in filing after Election Day is almost entirely due to Defendants failure to

promptly complete counting until weeks after November 3, 2020. Wisconsin did not complete

counting at the same time it certified results, which was not until November 30, 2020, and Plaintiff

filed the initial complaint (which is materially the same as the Amended Complaint filed December

3, 2020), and TRO motion the very next day on December 1, 2020. Defendants cannot now assert

the equitable affirmative defense of laches, when there is no unreasonable delay nor is there any

genuine prejudice to the Defendants.

        C.      Mootness

        Defendant Evers’ mootness argument is similarly without merit. See ECF No. 59 at 13-

14. This argument is based on the false premise that this Court cannot order any of the relief

requested in the Amended Complaint or the TRO Motion because the “requests for relief relate to

the general election held on November 3, 2020, and its results,” id. at 13, and “[b]ecause Wisconsin

has already certified its results.” Id. at 14.

        It is well settled that “the passage of an election does not necessarily render an election-

related challenge moot and that such challenges may fall within the ‘capable of repetition yet

evading review’ exception to the mootness doctrine.” Tobin for Governor v. Illinois State Bd. of

Elections, 268 F.3d 517, 528 (7th Cir. 2001) (citations omitted). This exception applies where:

                                                 23

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 23 of 31 Document 72
“(1) the challenged action is too short in duration to be fully litigated prior to its cessation or

expiration, and (2) there is a reasonable expectation that the same complaining party will be

subjected to the same action again.” Id. at 529 (citations omitted). Plaintiff’s claims regarding

Defendants’ arbitrary and disparate implementation of Wisconsin law, in a manner that directly

contravenes Wisconsin Election Code provisions governing absentee voting—in particular their

guidance relating to “indefinitely confined” (see Wis. Stat. § 6.86 & Amended Complaint, Section

I.A) voters and witness address verification requirements (see Wis. Stat. § 6.87 & Amended

Complaint Section I.B—where officials have violated statute in this election, and further assert

that it was proper to do so, their conduct will certainly continue in the next election.

       In any case, the certification of election results render Plaintiff’s election-related claims

moot. In Siegel v. Lepore, 234 F.3d 1163 (11th Cir. 2000), a case arising from the 2000 General

Election, the Eleventh Circuit addressed post-certification election challenges:

       This Court has held that “[a] claim for injunctive relief may become moot if: (1) it
       can be said with assurance that there is no reasonable expectation that the alleged
       violation will recur and (2) interim relief or events have completely and irrevocably
       eradicated the effects of the alleged violation.

       We conclude that neither of these elements is satisfied in this case. The Democratic
       candidate, Vice President Gore, and others are currently contesting the election
       results in various lawsuits in numerous Florida state courts. There are still manual
       recount votes from at least Volusia and Broward Counties in the November 26th
       official election results of the Florida Secretary of State. In view of the complex and
       ever-shifting circumstances of the case, we cannot say with any confidence that
       no live controversy is before us.

Id. at 1172-73 (emphasis added). See also Common Cause, 347 F.Supp.3d at 1291 (holding that

certification of election results did not moot post-election claim for emergency injunctive relief).

The cutoff for election-related challenges, at least in the Seventh Circuit, appears to be the date

that the electors meet, rather than the date of certification: “even though the election has passed,




                                                 24

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 24 of 31 Document 72
the meeting of electors obviously has not, so plaintiff’s claim here is hardly moot.” Swaffer v.

Deininger, No. 08-CV-208, 2008 WL 5246167, at *4 (E.D. Wis. Dec. 17, 2008).

       A recent decision by this very Court appears to have applied the Swaffer court’s

interpretation—that the relevant date for federal election-related claims is the December 14, 2020

meeting of the electors, rather than the date of certification—from which it follows that Plaintiff’s

request for relief are not moot. See ECF No. 29, William Feehan v. Wisconsin Elections

Commission, et al., Case No. 20-cv-1771-pp (E.D. Wis. Dec. 4, 2020) (“Feehan”). In response

to Plaintiff’s request for an expedited briefing schedule, this Court explained that, under 3 U.S.C

§5, while the “Safe Harbor” date is December 8, 2020, the Electoral College does not vote for

president and vice president until December 14, 2020. Id. at 7. While “December 8 is a critical

date for resolution of any state court litigation involving an aggrieved candidate,” like Plaintiff, it

is not necessary for this federal Court to grant or deny the injunctive relief requested “before the

safe harbor deadline for state courts to resolve alleged violations of” Wisconsin election laws. Id.

at 8 (emphasis in original). Implicit in this Court’s determination that—because the “electors do

not meet until December 14, 2020,” a less “truncated briefing schedule” is appropriate—this Court

can still grant some or perhaps all of the relief requested and this Plaintiff’s claims are not moot.

       Finally, Defendant Evers cites the Eleventh Circuit case in Wood as authority in his

mootness argument, ECF No. 57 at 14, but fails to acknowledge the significant differences between

Mr. Feehan’s requests for relief in the Amended Complaint and Mr. Wood’s in that proceeding.

Unlike Plaintiff, Mr. Wood did not ask the district court to de-certify the election (instead asking

for a delay in certification), nor did he assert claims under the Elections and Electors Clause. The

Wood court held that Georgia’s certification of results mooted Mr. Wood’s request to delay

certification, so the court could not consider a request for de-certification “made for the first time



                                                  25

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 25 of 31 Document 72
on appeal.” Id. at 18. Plaintiff made his request for de-certification and other injunctive relief in

the Amended Complaint, Compl. at ¶¶ 142-145, and this request is not mooted by Defendants’

certification of the results. While the Wood court finds that the mootness exception for “capable

of repetition yet evading review,” discussed above, was not applicable, their denial was based on

the specific “posture of [his] appeal” and the specific relief requested (delay of certification), id.

at *7, which are not applicable to Plaintiff’s claims and requested relief.

       This Court can grant the primary relief requested by Plaintiff – de-certification of

Wisconsin’s election results and an injunction prohibiting State Defendants from transmitting the

results – as discussed in Section I.F. on abstention below. There is also no question that this Court

can order other types of declaratory and injunctive relief requested by Plaintiff, in particular,

impounding Dominion voting machines and software for inspection, nor have State Defendants

claimed otherwise.

       D.      Eleventh Amendment

       Defendants assert that Plaintiff’s claims are barred by the Eleventh Amendment. See ECF

No. 52 at 10-11; ECF No. 59 at 14-16. Defendants fail, however, to acknowledge that the Eleventh

Amendment permits claims for prospective and injunctive relief enjoining state officials from

ongoing violations of federal law or the U.S. Constitution. At this stage of the proceeding, this

Court “need only conduct a straightforward inquiry into whether the complaint alleges an ongoing

violation of federal law and seeks relief properly characterized as prospective.” Council 31 of the

Am. Fed’n of State, Cty. & Mun. Employees, AFL-CIO v. Quinn, 680 F.3d 875, 882 (7th Cir. 2012)

(citations omitted).

       Plaintiff’s requests for relief in the Amended Complaint meet both requirements. First,

Plaintiff has identified ongoing violations of federal law, among other things by certifying results

of the 2020 General Election that are tainted not only by widespread fraud, but by ongoing

                                                 26

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 26 of 31 Document 72
violations of the Electors and Elections Clauses, the Equal Protection and Due Process Clauses, as

well as likely violations of federal law including the Voting Rights Act and the Help America Vote

Act. Second, the declaratory and injunctive relief requested is prospective including: an order

directing Defendants to de-certify the election results, enjoining Defendants from transmitting the

currently certified election results to the Electoral College, TRO to seize and impound servers,

voting machines and other “election materials” for forensic audit and inspection by Plaintiff. ECF

No. 9 ¶142. Moreover, the Amended Complaint requests that this Court prospectively enjoin

Defendants to take actions that are specifically in the scope of their statutory authority. See

Bostelmann, 2020 WL 5627186, at *12 (finding that WEC is responsible for “administration of

Wisconsin’s elections,” and “WEC has the authority to implement a federal court order relating to

election law to redress [Plaintiff’s] alleged injuries.”).

        E.      Administrative Exhaustion and Exclusive State Jurisdiction

        Defendant Evers asserts that Plaintiff’s claims are barred alternately because he failed to

exhaust administrative remedies (namely, a complaint to Defendant WEC under Wis. Stat. § 5.06)

and because Wisconsin’s recount statute, Wis. Stat. § 9.01(11), “‘constitutes the exclusive judicial

remedy’ for such claims under state law.” ECF No. 59 at 10 (emphasis added) (citing Trump v.

Evers, No. 2020AP1971-OA, Order at *2 (Wis. Dec. 3, 2020)). Irrespective of whether the cited

Wisconsin statutes set forth exclusive state administrative or judicial remedies, these provisions

do not bar the Plaintiff’s claims under the U.S. Constitution.

        The Elections and Electors Clauses of the U.S. Constitution delegate to the Wisconsin

Legislature the power to determine the manner of holding federal elections and selecting

Presidential Electors:

        But in the case of a law enacted by a state legislature applicable not only to elections
        to state offices, but also to the selection of Presidential electors, the legislature is
        not acting solely under the authority given it by the people of the State, but by virtue

                                                   27

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 27 of 31 Document 72
        of a direct grant of authority made under Art. II, § 1, cl. 2, of the United States
        Constitution.

Bush v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76 (2000). As such, the state laws – and

the implementation thereof by the State’s executive and judicial branches – are inherently a federal

question, and a “significant departure from the legislative scheme for appointing Presidential

electors presents a federal constitutional question.” Bush v. Gore, 531 U.S. 98, 113 (2000) (finding

that state court’s recount standards violated the Equal Protection and Due Process Clauses).

Accordingly, the Wisconsin statutes cited above cannot bar Plaintiff’s federal constitutional

claims, or impose an administrative exhaustion requirement where Plaintiff is not seeking review

of state administrative action.

        This Court has subject matter jurisdiction for Plaintiff’s federal constitutional claims under

28 U.S.C. § 1331, which provides that “[t]he district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” This Court also

has subject matter jurisdiction under 28 U.S.C. § 1343 because this action involves a federal

election for President of the United States. The jurisdiction of the Court to grant declaratory relief

is conferred by 28 U.S.C. §§ 2201 and 2202 and by Rule 57, Fed. R. Civ. P. “The right to vote is

protected in more than the initial allocation of the franchise.

        To the extent the Amended Complaint implicates Wisconsin statutory or constitutional law,

jurisdiction remains appropriate under 28 U.S.C. § 1367. As a threshold matter, the supplemental

jurisdiction statute, section 1367, says that district courts “shall have” jurisdiction over the non-

federal claims forming part of the same case or controversy, ... if state law claims are asserted as

part of the same case or controversy with a federal claim, the district court has discretion to exercise

supplemental jurisdiction over the remaining state law claims and the mandatory remand provision

of the procedure after removal statute does not apply.


                                                  28

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 28 of 31 Document 72
       F.       Abstention

       Defendant Evers urges this Court to dismiss the Amended Complaint and abstain from

taking jurisdiction over the claims raised in the Amended Complaint. ECF No. 59 at 11-12. The

standard for federal abstention in the voting rights and state election law context, Harman v.

Forssenius, 380 U.S. 528, 534, (1965), where the Supreme Court explained that abstention may

be appropriate where “the federal constitutional question is dependent upon, or may be materially

altered by, the determination of an uncertain issue of state law,” and “deference to state court

adjudication only be made where the issue of state law is uncertain.” Harman, 380 U.S. at 534

(citations omitted). But if state law in question “is not fairly subject to an interpretation which will

render unnecessary or substantially modify the federal constitutional question,” then “it is the duty

of the federal court to exercise its properly invoked jurisdiction.” Id. (citation omitted).

       Governor Evers claims that the “state law issues underlying Plaintiff’s claims are

sufficiently uncertain to warrant abstention,” and points to the order of the Supreme Court of

Wisconsin addressing a petition alleging misconduct by WEC during the 2020 General Election

that “raises time-sensitive questions of state-wide concern.” ECF No. 59 at 12 (citing Wisconsin

Voters Alliance v. Wisconsin Elections Commission, No. 2020AP1930-OA, at *1 (Wis. Dec. 4,

2020) (“Wisconsin Voters Alliance”). What he neglects to mention is that the Wisconsin Supreme

Court denied the petition, “the third time that a majority of [the Wisconsin Supreme Court] has

turned its back on pleas from the public to address a matter of state-wide concern,” involving

alleged wrongdoing by Defendant WEC during the 2020 General Election, “that requires a

declaration of what the statutes require for absentee voting.” Wisconsin Voters Alliance at *5

(Roggensack, C.J., dissenting). Abstention requires more than uncertainty about state law – and

notably, the majority asserted only that the petition required resolution of “disputed factual

claims,” id. at 3, not any uncertainty regarding the interpretation of the statutes – it requires the

                                                  29

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 29 of 31 Document 72
likelihood that a state court will resolve that uncertainty. Here, the relevant state court has

repeatedly refused to address these issues; by accepting jurisdiction this Court is not “injecting

itself into the middle of [a] dispute,” ECF No. 59 at 12, as there is no current state court proceeding

addressing these issues (or at least not any identified by Defendant).

       Respectfully submitted, this 8th day of December, 2020.


                                               ATTORNEYS FOR PLAINTIFF


                                               /s Sidney Powell
                                               Texas Bar No. 16209700
                                               Sidney Powell PC
                                               2911 Turtle Creek Blvd.
                                               Suite 300
                                               Dallas, Texas 75219
                                               (517) 763-7499
                                               sidney@federalappeals.com

                                               Howard Kleinhendler
                                               New York Bar No. 2657120
                                               Howard Kleinhendler, Esquire
                                               369 Lexington Avenue, 12th Floor
                                               New York, New York 10017
                                               (917) 793-1188
                                               howard@kleinhendler.com




                                                  30

         Case 2:20-cv-01771-PP Filed 12/08/20 Page 30 of 31 Document 72
                            Local Counsel for Plaintiffs

                            Michael D. Dean
                            Wis. Bar No.01019171
                            P.O. Box 2545
                            Brookfield, WI 53008
                            (262) 798-8044
                            miked@michaelddeanllc.com

                            Daniel J. Eastman
                            Wis. Bar No.1011433
                            P.O. Box 158
                            Mequon, Wisconsin 53092
                            (414) 881-9383
                            daneastman@me.com




                              31

Case 2:20-cv-01771-PP Filed 12/08/20 Page 31 of 31 Document 72
                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN




WILLIAM FEEHAN,

                          Plaintiff,                        CASE NO. 2:20-cv-1771
              v.

WISCONSIN ELECTIONS COMMISSION,
  and its members ANN S. JACOBS,
  MARK L. THOMSEN, MARGE
  BOSTELMAN, JULIE M. GLANCEY,
  DEAN KNUDSON, ROBERT F.
  SPINDELL, JR., in their official
  capacities, GOVERNOR TONY EVERS,
  in his official capacity,

                          Defendants.

______________________________________________________________________________

                    DECLARATION OF WILLIAM FEEHAN
______________________________________________________________________________

  Pursuant to 28 U.S.C.§ 1746, I, William Feehan, hereby declare as follows:

   1) I am Plaintiff in the above action, and am a resident of the City of La Crosse and La Crosse

County, Wisconsin.

   2) I am a lawfully registered Wisconsin voter and lawfully voted for President Donald J.

Trump in the November 3, 2020 election.

   3) I am a nominee of the Republican Party to be a Presidential Elector on behalf of the State

of Wisconsin and am pledged as an Elector to vote for him when the Electoral College meets

December 14, 2020.




        Case 2:20-cv-01771-PP Filed 12/08/20 Page 1 of 2 Document 72-1
  I declare under penalty of perjury, that the foregoing is true and correct to the best of my

knowledge.

  Dated December 8, 2020



                                           /s William Feehan                          .
                                          William Feehan




        Case 2:20-cv-01771-PP Filed 12/08/20 Page 2 of 2 Document 72-1
                     No. ______, Original


        In the Supreme Court of the United States

                       STATE OF TEXAS,
                                                Plaintiff,
                              v.
         COMMONWEALTH OF PENNSYLVANIA, STATE OF
         GEORGIA, STATE OF MICHIGAN, AND STATE OF
                        WISCONSIN,
                                             Defendants.

          MOTION FOR LEAVE TO FILE BILL OF
                    COMPLAINT

                              Ken Paxton*
                              Attorney General of Texas

                              Brent Webster
                              First Assistant Attorney
                              General of Texas

                              Lawrence Joseph
                              Special Counsel to the
                              Attorney General of Texas

                              Office of the Attorney General
                              P.O. Box 12548 (MC 059)
                              Austin, TX 78711-2548
                              kenneth.paxton@oag.texas.gov
                              (512) 936-1414
                              *     Counsel of Record




Case 2:20-cv-01771-PP Filed 12/08/20 Page 1 of 92 Document 72-2
                               i
                      TABLE OF CONTENTS
                                                           Pages
       Motion for leave to File Bill of Complaint ................. 1




Case 2:20-cv-01771-PP Filed 12/08/20 Page 2 of 92 Document 72-2
                       No. ______, Original


        In the Supreme Court of the United States

                         STATE OF TEXAS,
                                                     Plaintiff,
                                  v.
          COMMONWEALTH OF PENNSYLVANIA, STATE OF
          GEORGIA, STATE OF MICHIGAN, AND STATE OF
                         WISCONSIN,
                                                  Defendants.

                 MOTION FOR LEAVE TO FILE
                       BILL OF COMPLAINT
            Pursuant to 28 U.S.C. § 1251(a) and this Court’s
       Rule 17, the State of Texas respectfully seeks leave to
       file the accompanying Bill of Complaint against the
       States of Georgia, Michigan, and Wisconsin and the
       Commonwealth of Pennsylvania (collectively, the
       “Defendant States”) challenging their administration
       of the 2020 presidential election.
            As set forth in the accompanying brief and
       complaint, the 2020 election suffered from significant
       and unconstitutional irregularities in the Defendant
       States:
       • Non-legislative actors’ purported amendments to
            States’ duly enacted election laws, in violation of
            the Electors Clause’s vesting State legislatures
            with     plenary   authority     regarding     the
            appointment of presidential electors.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 3 of 92 Document 72-2
       •   Intrastate differences in the treatment of voters,
           with more favorable allotted to voters – whether
           lawful or unlawful – in areas administered by
           local government under Democrat control and
           with populations with higher ratios of Democrat
           voters than other areas of Defendant States.
       • The appearance of voting irregularities in the
           Defendant States that would be consistent with
           the unconstitutional relaxation of ballot-integrity
           protections in those States’ election laws.
       All these flaws – even the violations of state election
       law – violate one or more of the federal requirements
       for elections (i.e., equal protection, due process, and
       the Electors Clause) and thus arise under federal law.
       See Bush v Gore, 531 U.S. 98, 113 (2000) (“significant
       departure from the legislative scheme for appointing
       Presidential electors presents a federal constitutional
       question”) (Rehnquist, C.J., concurring). Plaintiff
       State respectfully submits that the foregoing types of
       electoral irregularities exceed the hanging-chad saga
       of the 2000 election in their degree of departure from
       both state and federal law. Moreover, these flaws
       cumulatively preclude knowing who legitimately won
       the 2020 election and threaten to cloud all future
       elections.
           Taken together, these flaws affect an outcome-
       determinative numbers of popular votes in a group of
       States that cast outcome-determinative numbers of
       electoral votes. This Court should grant leave to file
       the complaint and, ultimately, enjoin the use of
       unlawful election results without review and
       ratification by the Defendant States’ legislatures and
       remand to the Defendant States’ respective




Case 2:20-cv-01771-PP Filed 12/08/20 Page 4 of 92 Document 72-2
       legislatures to appoint Presidential Electors in a
       manner consistent with the Electors Clause and
       pursuant to 3 U.S.C. § 2.
       December 7, 2020          Respectfully submitted,

                              Ken Paxton*
                              Attorney General of Texas

                              Brent Webster
                              First Assistant Attorney
                              General of Texas

                              Lawrence Joseph
                              Special Counsel to the
                              Attorney General of Texas

                              Office of the Attorney General
                              P.O. Box 12548 (MC 059)
                              Austin, TX 78711-2548
                              kenneth.paxton@oag.texas.gov
                              (512) 936-1414

                              *     Counsel of Record




Case 2:20-cv-01771-PP Filed 12/08/20 Page 5 of 92 Document 72-2
                     No. ______, Original


        In the Supreme Court of the United States

                       STATE OF TEXAS,
                                                Plaintiff,
                              v.
         COMMONWEALTH OF PENNSYLVANIA, STATE OF
         STATE OF GEORGIA, STATE OF MICHIGAN, AND
                   STATE OF WISCONSIN,
                                             Defendants.

                    BILL OF COMPLAINT

                              Ken Paxton*
                              Attorney General of Texas

                              Brent Webster
                              First Assistant Attorney
                              General of Texas

                              Lawrence Joseph
                              Special Counsel to the
                              Attorney General of Texas

                              Office of the Attorney General
                              P.O. Box 12548 (MC 059)
                              Austin, TX 78711-2548
                              kenneth.paxton@oag.texas.gov
                              (512) 936-1414

                              *     Counsel of Record




Case 2:20-cv-01771-PP Filed 12/08/20 Page 6 of 92 Document 72-2
                                     i
                            TABLE OF CONTENTS
                                                                                Pages
       Bill of Complaint ........................................................ 1
       Nature of the Action ................................................... 3
       Jurisdiction and Venue .............................................. 8
       Parties ....................................................................... 10
       Legal Background .................................................... 10
       Facts.......................................................................... 12
           Commonwealth of Pennsylvania ....................... 14
           State of Georgia ................................................. 20
           State of Michigan ............................................... 23
           State of Wisconsin.............................................. 29
       Count I: Electors Clause .......................................... 36
       Count II: Equal Protection ....................................... 37
       Count III: Due Process ............................................. 38
       Prayer for Relief ....................................................... 39




Case 2:20-cv-01771-PP Filed 12/08/20 Page 7 of 92 Document 72-2
                                1
       “[T]hat form of government which is best contrived to
       secure an impartial and exact execution of the law, is
       the best of republics.”

       —John Adams



                      BILL OF COMPLAINT
            Our Country stands at an important crossroads.
       Either the Constitution matters and must be followed,
       even when some officials consider it inconvenient or
       out of date, or it is simply a piece of parchment on
       display at the National Archives. We ask the Court to
       choose the former.
            Lawful elections are at the heart of our
       constitutional democracy. The public, and indeed the
       candidates themselves, have a compelling interest in
       ensuring that the selection of a President—any
       President—is legitimate. If that trust is lost, the
       American Experiment will founder. A dark cloud
       hangs over the 2020 Presidential election.
            Here is what we know. Using the COVID-19
       pandemic as a justification, government officials in
       the defendant states of Georgia, Michigan, and
       Wisconsin, and the Commonwealth of Pennsylvania
       (collectively, “Defendant States”), usurped their
       legislatures’ authority and unconstitutionally revised
       their state’s election statutes. They accomplished
       these statutory revisions through executive fiat or
       friendly lawsuits, thereby weakening ballot integrity.
       Finally, these same government officials flooded the
       Defendant States with millions of ballots to be sent
       through the mails, or placed in drop boxes, with little




Case 2:20-cv-01771-PP Filed 12/08/20 Page 8 of 92 Document 72-2
                                      2
       or no chain of custody1 and, at the same time,
       weakened the strongest security measures protecting
       the integrity of the vote—signature verification and
       witness requirements.
           Presently, evidence of material illegality in the
       2020 general elections held in Defendant States grows
       daily. And, to be sure, the two presidential candidates
       who have garnered the most votes have an interest in
       assuming the duties of the Office of President without
       a taint of impropriety threatening the perceived
       legitimacy of their election. However, 3 U.S.C. § 7
       requires that presidential electors be appointed on
       December 14, 2020. That deadline, however, should
       not cement a potentially illegitimate election result in
       the middle of this storm—a storm that is of the
       Defendant States’ own making by virtue of their own
       unconstitutional actions.
           This Court is the only forum that can delay the
       deadline for the appointment of presidential electors
       under 3 U.S.C. §§ 5, 7. To safeguard public legitimacy
       at this unprecedented moment and restore public
       trust in the presidential election, this Court should
       extend the December 14, 2020 deadline for Defendant
       States’ certification of presidential electors to allow
       these investigations to be completed. Should one of
       the two leading candidates receive an absolute
       majority of the presidential electors’ votes to be cast
       on December 14, this would finalize the selection of
       our President. The only date that is mandated under

       1       See https://georgiastarnews.com/2020/12/05/dekalb-
       county-cannot-find-chain-of-custody-records-for-absentee-
       ballots-deposited-in-drop-boxes-it-has-not-been-determined-if-
       responsive-records-to-your-request-exist/




Case 2:20-cv-01771-PP Filed 12/08/20 Page 9 of 92 Document 72-2
                                   3
       the Constitution, however, is January 20, 2021. U.S.
       CONST. amend. XX.
           Against that background, the State of Texas
       (“Plaintiff State”) brings this action against
       Defendant States based on the following allegations:
                   NATURE OF THE ACTION
              1.     Plaintiff State challenges Defendant
       States’ administration of the 2020 election under the
       Electors Clause of Article II, Section 1, Clause 2, and
       the Fourteenth Amendment of the U.S. Constitution.
              2.     This case presents a question of law: Did
       Defendant States violate the Electors Clause (or, in
       the alternative, the Fourteenth Amendment) by
       taking—or allowing—non-legislative actions to
       change the election rules that would govern the
       appointment of presidential electors?
              3.     Those unconstitutional changes opened
       the door to election irregularities in various forms.
       Plaintiff State alleges that each of the Defendant
       States flagrantly violated constitutional rules
       governing the appointment of presidential electors. In
       doing so, seeds of deep distrust have been sown across
       the country. In the spirit of Marbury v. Madison, this
       Court’s attention is profoundly needed to declare what
       the law is and to restore public trust in this election.
              4.     As Justice Gorsuch observed recently,
       “Government is not free to disregard the
       [Constitution] in times of crisis. … Yet recently,
       during the COVID pandemic, certain States seem to
       have ignored these long-settled principles.” Roman
       Catholic Diocese of Brooklyn, New York v. Cuomo, 592
       U.S. ____ (2020) (Gorsuch, J., concurring). This case is
       no different.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 10 of 92 Document 72-2
                                   4
                5.    Each of Defendant States acted in a
       common pattern. State officials, sometimes through
       pending litigation (e.g., settling “friendly” suits) and
       sometimes unilaterally by executive fiat, announced
       new rules for the conduct of the 2020 election that
       were inconsistent with existing state statutes defining
       what constitutes a lawful vote.
                6.    Defendant States also failed to segregate
       ballots in a manner that would permit accurate
       analysis to determine which ballots were cast in
       conformity with the legislatively set rules and which
       were not. This is especially true of the mail-in ballots
       in these States. By waiving, lowering, and otherwise
       failing to follow the state statutory requirements for
       signature validation and other processes for ballot
       security, the entire body of such ballots is now
       constitutionally suspect and may not be legitimately
       used to determine allocation of the Defendant States’
       presidential electors.
                7.    The rampant lawlessness arising out of
       Defendant States’ unconstitutional acts is described
       in a number of currently pending lawsuits in
       Defendant States or in public view including:
       • Dozens of witnesses testifying under oath about:
            the physical blocking and kicking out of
            Republican poll challengers; thousands of the
            same ballots run multiple times through
            tabulators; mysterious late night dumps of
            thousands of ballots at tabulation centers;
            illegally backdating thousands of ballots;
            signature verification procedures ignored; more




Case 2:20-cv-01771-PP Filed 12/08/20 Page 11 of 92 Document 72-2
                                  5
           than 173,000 ballots in the Wayne County, MI
           center that cannot be tied to a registered voter;2
       •   Videos of: poll workers erupting in cheers as poll
           challengers are removed from vote counting
           centers; poll watchers being blocked from entering
           vote counting centers—despite even having a
           court order to enter; suitcases full of ballots being
           pulled out from underneath tables after poll
           watchers were told to leave.
       •   Facts for which no independently verified
           reasonable explanation yet exists: On October 1,
           2020, in Pennsylvania a laptop and several USB
           drives, used to program Pennsylvania’s Dominion
           voting machines, were mysteriously stolen from a
           warehouse in Philadelphia. The laptop and the
           USB drives were the only items taken, and
           potentially could be used to alter vote tallies; In
           Michigan, which also employed the same
           Dominion voting system, on November 4, 2020,
           Michigan election officials have admitted that a
           purported “glitch” caused 6,000 votes for
           President Trump to be wrongly switched to
           Democrat Candidate Biden. A flash drive
           containing tens of thousands of votes was left
           unattended in the Milwaukee tabulations center
           in the early morning hours of Nov. 4, 2020,
           without anyone aware it was not in a proper chain
           of custody.



       2   All exhibits cited in this Complaint are in the Appendix to
       the Plaintiff State’s forthcoming motion to expedite (“App. 1a-
       151a”). See Complaint (Doc. No. 1), Donald J. Trump for
       President, Inc. v. Benson, 1:20-cv-1083 (W.D. Mich. Nov. 11,
       2020) at ¶¶ 26-55 & Doc. Nos. 1-2, 1-4.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 12 of 92 Document 72-2
                                   6
              8.     Nor was this Court immune from the
       blatant disregard for the rule of law. Pennsylvania
       itself played fast and loose with its promise to this
       Court. In a classic bait and switch, Pennsylvania used
       guidance from its Secretary of State to argue that this
       Court should not expedite review because the State
       would segregate potentially unlawful ballots. A court
       of law would reasonably rely on such a representation.
       Remarkably, before the ink was dry on the Court’s 4-
       4 decision, Pennsylvania changed that guidance,
       breaking the State’s promise to this Court. Compare
       Republican Party of Pa. v. Boockvar, No. 20-542, 2020
       U.S. LEXIS 5188, at *5-6 (Oct. 28, 2020) (“we have
       been informed by the Pennsylvania Attorney General
       that the Secretary of the Commonwealth issued
       guidance today directing county boards of elections to
       segregate [late-arriving]       ballots”) (Alito, J.,
       concurring) with Republican Party v. Boockvar, No.
       20A84, 2020 U.S. LEXIS 5345, at *1 (Nov. 6, 2020)
       (“this Court was not informed that the guidance
       issued on October 28, which had an important bearing
       on the question whether to order special treatment of
       the ballots in question, had been modified”) (Alito, J.,
       Circuit Justice).
              9.     Expert analysis using a commonly
       accepted statistical test further raises serious
       questions as to the integrity of this election.
              10.    The probability of former Vice President
       Biden winning the popular vote in the four Defendant
       States—Georgia, Michigan, Pennsylvania, and
       Wisconsin—independently given President Trump’s
       early lead in those States as of 3 a.m. on November 4,
       2020, is less than one in a quadrillion, or 1 in
       1,000,000,000,000,000. For former Vice President
       Biden to win these four States collectively, the odds of




Case 2:20-cv-01771-PP Filed 12/08/20 Page 13 of 92 Document 72-2
                                    7
       that event happening decrease to less than one in a
       quadrillion to the fourth power (i.e., 1 in
       1,000,000,000,000,0004). See Decl. of Charles J.
       Cicchetti, Ph.D. (“Cicchetti Decl.”) at ¶¶ 14-21, 30-31.
       See App. 4a-7a, 9a.
              11.    The same less than one in a quadrillion
       statistical improbability of Mr. Biden winning the
       popular vote in the four Defendant States—Georgia,
       Michigan,      Pennsylvania,        and      Wisconsin—
       independently exists when Mr. Biden’s performance
       in each of those Defendant States is compared to
       former Secretary of State Hilary Clinton’s
       performance in the 2016 general election and
       President Trump’s performance in the 2016 and 2020
       general elections. Again, the statistical improbability
       of Mr. Biden winning the popular vote in these four
       States collectively is 1 in 1,000,000,000,000,0005. Id.
       10-13, 17-21, 30-31.
              12.    Put simply, there is substantial reason to
       doubt the voting results in the Defendant States.
              13.    By purporting to waive or otherwise
       modify the existing state law in a manner that was
       wholly ultra vires and not adopted by each state’s
       legislature, Defendant States violated not only the
       Electors Clause, U.S. CONST. art. II, § 1, cl. 2, but also
       the Elections Clause, id. art. I, § 4 (to the extent that
       the Article I Elections Clause textually applies to the
       Article II process of selecting presidential electors).
              14.    Plaintiff States and their voters are
       entitled to a presidential election in which the votes
       from each of the states are counted only if the ballots
       are cast and counted in a manner that complies with
       the pre-existing laws of each state. See Anderson v.
       Celebrezze, 460 U.S. 780, 795 (1983) (“for the




Case 2:20-cv-01771-PP Filed 12/08/20 Page 14 of 92 Document 72-2
                                    8
       President and the Vice President of the United States
       are the only elected officials who represent all the
       voters in the Nation.”). Voters who cast lawful ballots
       cannot have their votes diminished by states that
       administered their 2020 presidential elections in a
       manner where it is impossible to distinguish a lawful
       ballot from an unlawful ballot.
              15.     The number of absentee and mail-in
       ballots that have been handled unconstitutionally in
       Defendant States greatly exceeds the difference
       between the vote totals of the two candidates for
       President of the United States in each Defendant
       State.
              16.     In addition to injunctive relief for this
       election, Plaintiff State seeks declaratory relief for all
       presidential elections in the future. This problem is
       clearly capable of repetition yet evading review. The
       integrity of our constitutional democracy requires
       that states conduct presidential elections in
       accordance with the rule of law and federal
       constitutional guarantees.
                  JURISDICTION AND VENUE
              17.     This Court has original and exclusive
       jurisdiction over this action because it is a
       “controvers[y] between two or more States” under
       Article III, § 2, cl. 2 of the U.S. Constitution and 28
       U.S.C. § 1251(a) (2018).
              18.     In a presidential election, “the impact of
       the votes cast in each State is affected by the votes
       cast for the various candidates in other States.”
       Anderson, 460 U.S. at 795. The constitutional failures
       of Defendant States injure Plaintiff States because
       “‘the right of suffrage can be denied by a debasement
       or dilution of the weight of a citizen’s vote just as




Case 2:20-cv-01771-PP Filed 12/08/20 Page 15 of 92 Document 72-2
                                    9
       effectively as by wholly prohibiting the free exercise of
       the franchise.’” Bush v. Gore, 531 U.S. 98, 105 (2000)
       (quoting Reynolds v. Sims, 377 U. S. 533, 555 (1964))
       (Bush II). In other words, Plaintiff State is acting to
       protect the interests of its respective citizens in the
       fair and constitutional conduct of elections used to
       appoint presidential electors.
              19.    This Court’s Article III decisions indicate
       that only a state can bring certain claims. Lance v.
       Coffman, 549 U.S. 437, 442 (2007) (distinguishing
       citizen plaintiffs from citizen relators who sued in the
       name of a state); cf. Massachusetts v. EPA, 549 U.S.
       497, 520 (2007) (courts owe states “special solicitude
       in standing analysis”). Moreover, redressability likely
       would undermine a suit against a single state officer
       or State because no one State’s electoral votes will
       make a difference in the election outcome. This action
       against multiple State defendants is the only
       adequate remedy for Plaintiff States, and this Court
       is the only court that can accommodate such a suit.
              20.    Individual state courts do not—and
       under the circumstance of contested elections in
       multiple states, cannot—offer an adequate remedy to
       resolve election disputes within the timeframe set by
       the Constitution to resolve such disputes and to
       appoint a President via the electoral college. No
       court—other       than    this    Court—can       redress
       constitutional injuries spanning multiple States with
       the sufficient number of states joined as defendants or
       respondents to make a difference in the Electoral
       College.
              21.    This Court is the sole forum in which to
       exercise the jurisdictional basis for this action.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 16 of 92 Document 72-2
                                    10
                              PARTIES
              22.    Plaintiff is the State of Texas, which is a
       sovereign State of the United States.
              23.    Defendants are the Commonwealth of
       Pennsylvania and the States of Georgia, Michigan,
       and Wisconsin, which are sovereign States of the
       United States.
                      LEGAL BACKGROUND
              24.    Under the Supremacy Clause, the “Con-
       stitution, and the laws of the United States which
       shall be made in pursuance thereof … shall be the
       supreme law of the land.” U.S. CONST. Art. VI, cl. 2.
              25.    “The individual citizen has no federal
       constitutional right to vote for electors for the
       President of the United States unless and until the
       state legislature chooses a statewide election as the
       means to implement its power to appoint members of
       the electoral college.” Bush II, 531 U.S. at 104 (citing
       U.S. CONST. art. II, § 1).
              26.    State legislatures have plenary power to
       set the process for appointing presidential electors:
       “Each State shall appoint, in such Manner as the
       Legislature thereof may direct, a Number of Electors.”
       U.S. CONST. art. II, §1, cl. 2; see also Bush II, 531 U.S.
       at 104 (“[T]he state legislature’s power to select the
       manner for appointing electors is plenary.” (emphasis
       added)).
              27.    At the time of the Founding, most States
       did not appoint electors through popular statewide
       elections. In the first presidential election, six of the
       ten States that appointed electors did so by direct
       legislative appointment. McPherson v. Blacker, 146
       U.S. 1, 29-30 (1892).




Case 2:20-cv-01771-PP Filed 12/08/20 Page 17 of 92 Document 72-2
                                   11
              28.     In the second presidential election, nine
       of the fifteen States that appointed electors did so by
       direct legislative appointment. Id. at 30.
              29.     In the third presidential election, nine of
       sixteen States that appointed electors did so by direct
       legislative appointment. Id. at 31. This practice
       persisted in lesser degrees through the Election of
       1860. Id. at 32.
              30.     Though “[h]istory has now favored the
       voter,” Bush II, 531 U.S. at 104, “there is no doubt of
       the right of the legislature to resume the power [of
       appointing presidential electors] at any time, for it can
       neither be taken away nor abdicated.” McPherson, 146
       U.S. at 35 (emphasis added); cf. 3 U.S.C. § 2
       (“Whenever any State has held an election for the
       purpose of choosing electors, and has failed to make a
       choice on the day prescribed by law, the electors may
       be appointed on a subsequent day in such a manner
       as the legislature of such State may direct.”).
              31.     Given      the     State      legislatures’
       constitutional primacy in selecting presidential
       electors, the ability to set rules governing the casting
       of ballots and counting of votes cannot be usurped by
       other branches of state government.
              32.     The Framers of the Constitution decided
       to select the President through the Electoral College
       “to afford as little opportunity as possible to tumult
       and disorder” and to place “every practicable obstacle
       [to] cabal, intrigue, and corruption,” including “foreign
       powers” that might try to insinuate themselves into
       our elections. THE FEDERALIST NO. 68, at 410-11 (C.
       Rossiter, ed. 1961) (Madison, J.).
              33.     Defendant States’ applicable laws are set
       out under the facts for each Defendant State.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 18 of 92 Document 72-2
                                 12
                              FACTS
              34.    The use of absentee and mail-in ballots
       skyrocketed in 2020, not only as a public-health
       response to the COVID-19 pandemic but also at the
       urging of mail-in voting’s proponents, and most
       especially executive branch officials in Defendant
       States. According to the Pew Research Center, in the
       2020 general election, a record number of votes—
       about 65 million—were cast via mail compared to 33.5
       million mail-in ballots cast in the 2016 general
       election—an increase of more than 94 percent.
              35.    In the wake of the contested 2000
       election, the bipartisan Jimmy Carter-James Baker
       commission identified absentee ballots as “the largest
       source of potential voter fraud.” BUILDING
       CONFIDENCE IN U.S. ELECTIONS: REPORT OF THE
       COMMISSION ON FEDERAL ELECTION REFORM, at 46
       (Sept. 2005).
              36.    Concern over the use of mail-in ballots is
       not novel to the modern era, Dustin Waters, Mail-in
       Ballots Were Part of a Plot to Deny Lincoln Reelection
       in 1864, WASH. POST (Aug. 22, 2020),3 but it remains a
       current concern. Crawford v. Marion Cty. Election
       Bd., 553 U.S. 181, 194-96 & n.11 (2008); see also Texas
       Office of the Attorney General, AG Paxton Announces
       Joint Prosecution of Gregg County Organized Election
       Fraud in Mail-In Balloting Scheme (Sept. 24, 2020);
       Harriet Alexander & Ariel Zilber, Minneapolis police
       opens investigation into reports that Ilhan Omar's
       supporters illegally harvested Democrat ballots in
       Minnesota, DAILY MAIL, Sept. 28, 2020.


       3    https://www.washingtonpost.com/history/2020/08/22/mail-
       in-voting-civil-war-election-conspiracy-lincoln/




Case 2:20-cv-01771-PP Filed 12/08/20 Page 19 of 92 Document 72-2
                                  13
              37.    Absentee and mail-in voting are the
       primary opportunities for unlawful ballots to be cast.
       As a result of expanded absentee and mail-in voting
       in Defendant States, combined with Defendant States’
       unconstitutional modification of statutory protections
       designed to ensure ballot integrity, Defendant States
       created a massive opportunity for fraud. In addition,
       the Defendant States have made it difficult or
       impossible to separate the constitutionally tainted
       mail-in ballots from all mail-in ballots.
              38.    Rather than augment safeguards
       against illegal voting in anticipation of the millions of
       additional mail-in ballots flooding their States,
       Defendant States all materially weakened, or did
       away with, security measures, such as witness or
       signature verification procedures, required by their
       respective legislatures. Their legislatures established
       those commonsense safeguards to prevent—or at least
       reduce—fraudulent mail-in ballots.
              39.    Significantly, in Defendant States,
       Democrat voters voted by mail at two to three times
       the rate of Republicans. Former Vice President Biden
       thus greatly benefited from this unconstitutional
       usurpation of legislative authority, and the
       weakening of legislative mandated ballot security
       measures.
              40.    The outcome of the Electoral College vote
       is directly affected by the constitutional violations
       committed by Defendant States. Plaintiff State
       complied with the Constitution in the process of
       appointing presidential electors for President Trump.
       Defendant States violated the Constitution in the
       process of appointing presidential electors by
       unlawfully abrogating state election laws designed to




Case 2:20-cv-01771-PP Filed 12/08/20 Page 20 of 92 Document 72-2
                                  14
       protect the integrity of the ballots and the electoral
       process, and those violations proximately caused the
       appointment of presidential electors for former Vice
       President Biden. Plaintiff State will therefore be
       injured if Defendant States’ unlawfully certify these
       presidential electors.
       Commonwealth of Pennsylvania
               41.   Pennsylvania has 20 electoral votes,
       with a statewide vote tally currently estimated at
       3,363,951 for President Trump and 3,445,548 for
       former Vice President Biden, a margin of 81,597 votes.
               42.   The number of votes affected by the
       various constitutional violations exceeds the margin
       of votes separating the candidates.
               43.   Pennsylvania’s Secretary of State, Kathy
       Boockvar, without legislative approval, unilaterally
       abrogated several Pennsylvania statutes requiring
       signature verification for absentee or mail-in ballots.
       Pennsylvania’s legislature has not ratified these
       changes, and the legislation did not include a
       severability clause.
               44.   On August 7, 2020, the League of Women
       Voters of Pennsylvania and others filed a complaint
       against Secretary Boockvar and other local election
       officials, seeking “a declaratory judgment that
       Pennsylvania      existing    signature    verification
       procedures for mail-in voting” were unlawful for a
       number of reasons. League of Women Voters of
       Pennsylvania v. Boockvar, No. 2:20-cv-03850-PBT,
       (E.D. Pa. Aug. 7, 2020).
               45.   The Pennsylvania Department of State
       quickly settled with the plaintiffs, issuing revised
       guidance on September 11, 2020, stating in relevant
       part: “The Pennsylvania Election Code does not




Case 2:20-cv-01771-PP Filed 12/08/20 Page 21 of 92 Document 72-2
                                  15
       authorize the county board of elections to set aside
       returned absentee or mail-in ballots based solely on
       signature analysis by the county board of elections.”
              46.    This    guidance      is     contrary    to
       Pennsylvania law. First, Pennsylvania Election Code
       mandates that, for non-disabled and non-military
       voters, all applications for an absentee or mail-in
       ballot “shall be signed by the applicant.” 25 PA. STAT.
       §§ 3146.2(d) & 3150.12(c). Second, Pennsylvania’s
       voter signature verification requirements are
       expressly set forth at 25 PA. STAT. 350(a.3)(1)-(2) and
       § 3146.8(g)(3)-(7).
              47.    The Pennsylvania Department of State’s
       guidance     unconstitutionally     did     away    with
       Pennsylvania’s statutory signature verification
       requirements. Approximately 70 percent of the
       requests for absentee ballots were from Democrats
       and 25 percent from Republicans. Thus, this
       unconstitutional abrogation of state election law
       greatly inured to former Vice President Biden’s
       benefit.
              48.    In addition, in 2019, Pennsylvania’s
       legislature enacted bipartisan election reforms, 2019
       Pa. Legis. Serv. Act 2019-77, that set inter alia a
       deadline of 8:00 p.m. on election day for a county
       board of elections to receive a mail-in ballot. 25 PA.
       STAT. §§ 3146.6(c), 3150.16(c). Acting under a
       generally worded clause that “Elections shall be free
       and equal,” PA. CONST. art. I, § 5, cl. 1, a 4-3 majority
       of Pennsylvania’s Supreme Court in Pa. Democratic
       Party v. Boockvar, 238 A.3d 345 (Pa. 2020), extended
       that deadline to three days after Election Day and
       adopted a presumption that even non-postmarked
       ballots were presumptively timely.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 22 of 92 Document 72-2
                                    16
               49.    Pennsylvania’s election law also requires
       that poll-watchers be granted access to the opening,
       counting, and recording of absentee ballots: “Watchers
       shall be permitted to be present when the envelopes
       containing official absentee ballots and mail-in ballots
       are opened and when such ballots are counted and
       recorded.” 25 PA. STAT. § 3146.8(b). Local election
       officials in Philadelphia and Allegheny Counties
       decided not to follow 25 PA. STAT. § 3146.8(b) for the
       opening, counting, and recording of absentee and
       mail-in ballots.
               50.     Prior to the election, Secretary Boockvar
       sent an email to local election officials urging them to
       provide opportunities for various persons—including
       political parties—to contact voters to “cure” defective
       mail-in ballots. This process clearly violated several
       provisions of the state election code.
       • Section 3146.8(a) requires: “The county boards of
            election, upon receipt of official absentee ballots in
            sealed official absentee ballot envelopes as
            provided under this article and mail-in ballots as
            in sealed official mail-in ballot envelopes as
            provided under Article XIII-D,1 shall safely keep
            the ballots in sealed or locked containers until
            they are to be canvassed by the county board of
            elections.”
       • Section 3146.8(g)(1)(ii) provides that mail-in
            ballots shall be canvassed (if they are received by
            eight o’clock p.m. on election day) in the manner
            prescribed by this subsection.
       • Section 3146.8(g)(1.1) provides that the first look
            at the ballots shall be “no earlier than seven
            o’clock a.m. on election day.” And the hour for this
            “pre-canvas” must be publicly announced at least




Case 2:20-cv-01771-PP Filed 12/08/20 Page 23 of 92 Document 72-2
                                  17
           48 hours in advance. Then the votes are counted
           on election day.
              51.    By removing the ballots for examination
       prior to seven o’clock a.m. on election day, Secretary
       Boockvar created a system whereby local officials
       could    review     ballots    without     the  proper
       announcements, observation, and security. This
       entire scheme, which was only followed in Democrat
       majority counties, was blatantly illegal in that it
       permitted the illegal removal of ballots from their
       locked containers prematurely.
              52.    Statewide election officials and local
       election officials in Philadelphia and Allegheny
       Counties, aware of the historical Democrat advantage
       in those counties, violated Pennsylvania’s election
       code and adopted the differential standards favoring
       voters in Philadelphia and Allegheny Counties with
       the intent to favor former Vice President Biden. See
       Verified Complaint (Doc. No. 1), Donald J. Trump for
       President, Inc. v. Boockvar, 4:20-cv-02078-MWB (M.D.
       Pa. Nov. 18, 2020) at ¶¶ 3-6, 9, 11, 100-143.
              53.    Absentee and mail-in ballots in
       Pennsylvania were thus evaluated under an illegal
       standard regarding signature verification. It is now
       impossible to determine which ballots were properly
       cast and which ballots were not.
              54.     The changed process allowing the curing
       of absentee and mail-in ballots in Allegheny and
       Philadelphia counties is a separate basis resulting in
       an unknown number of ballots being treated in an
       unconstitutional      manner       inconsistent   with
       Pennsylvania statute. Id.
              55.    In addition, a great number of ballots
       were received after the statutory deadline and yet




Case 2:20-cv-01771-PP Filed 12/08/20 Page 24 of 92 Document 72-2
                                   18
       were counted by virtue of the fact that Pennsylvania
       did not segregate all ballots received after 8:00 pm on
       November 3, 2020. Boockvar’s claim that only about
       10,000 ballots were received after this deadline has no
       way of being proven since Pennsylvania broke its
       promise to the Court to segregate ballots and co-
       mingled perhaps tens, or even hundreds of thousands,
       of illegal late ballots.
               56.    On December 4, 2020, fifteen members of
       the Pennsylvania House of Representatives led by
       Rep. Francis X. Ryan issued a report to Congressman
       Scott Perry (the “Ryan Report,” App. 139a-144a)
       stating that “[t]he general election of 2020 in
       Pennsylvania was fraught with inconsistencies,
       documented        irregularities  and     improprieties
       associated with mail-in balloting, pre-canvassing, and
       canvassing that the reliability of the mail-in votes in
       the Commonwealth of Pennsylvania is impossible to
       rely upon.”
               57.    The Ryan Report’s findings are startling,
       including:

           •   Ballots with NO MAILED date. That total is
               9,005.
           • Ballots Returned on or BEFORE the Mailed
               Date. That total is 58,221.
           •    Ballots Returned one day after Mailed Date.
               That total is 51,200.
       Id. 143a.
              58.    These nonsensical numbers alone total
       118,426 ballots and exceed Mr. Biden’s margin of
       81,660 votes over President Trump. But these
       discrepancies pale in comparison to the discrepancies
       in Pennsylvania’s reported data concerning the




Case 2:20-cv-01771-PP Filed 12/08/20 Page 25 of 92 Document 72-2
                                     19
       number of mail-in ballots distributed to the
       populace—now with no longer subject to legislated
       mandated signature verification requirements.
              59.     The Ryan Report also states as follows:
           [I]n a data file received on November 4, 2020, the
           Commonwealth’s PA Open Data sites reported over
           3.1 million mail in ballots sent out. The CSV file
           from the state on November 4 depicts 3.1 million
           mail in ballots sent out but on November 2, the
           information was provided that only 2.7 million
           ballots had been sent out. This discrepancy of
           approximately 400,000 ballots from November 2 to
           November 4 has not been explained.
       Id. at 143a-44a. (Emphasis added).
              60.     These stunning figures illustrate the
       out-of-control nature of Pennsylvania’s mail-in
       balloting scheme. Democrats submitted mail-in
       ballots at more than two times the rate of
       Republicans. This number of constitutionally tainted
       ballots far exceeds the approximately 81,660 votes
       separating the candidates.
              61.     This blatant disregard of statutory law
       renders all mail-in ballots constitutionally tainted
       and cannot form the basis for appointing or certifying
       Pennsylvania’s presidential electors to the Electoral
       College.
              62.     According to the U.S. Election
       Assistance Commission’s report to Congress Election
       Administration         and     Voting     Survey:    2016
       Comprehensive Report, in 2016 Pennsylvania received
       266,208 mail-in ballots; 2,534 of them were rejected
       (.95%). Id. at p. 24. However, in 2020, Pennsylvania
       received more than 10 times the number of mail-in
       ballots compared to 2016. As explained supra, this




Case 2:20-cv-01771-PP Filed 12/08/20 Page 26 of 92 Document 72-2
                                  20
       much larger volume of mail-in ballots was treated in
       an unconstitutionally modified manner that included:
       (1) doing away with the Pennsylvania’s signature
       verification requirements; (2) extending that deadline
       to three days after Election Day and adopting a
       presumption that even non-postmarked ballots were
       presumptively timely; and (3) blocking poll watchers
       in Philadelphia and Allegheny Counties in violation of
       State law.
              63.    These non-legislative modifications to
       Pennsylvania’s election rules appear to have
       generated an outcome-determinative number of
       unlawful ballots that were cast in Pennsylvania.
       Regardless of the number of such ballots, the non-
       legislative changes to the election rules violated the
       Electors Clause.
       State of Georgia
              64.    Georgia has 16 electoral votes, with a
       statewide vote tally currently estimated at 2,458,121
       for President Trump and 2,472,098 for former Vice
       President Biden, a margin of approximately 12,670
       votes.
              65.    The number of votes affected by the
       various constitutional violations exceeds the margin
       of votes dividing the candidates.
              66.    Georgia’s Secretary of State, Brad
       Raffensperger,      without    legislative    approval,
       unilaterally abrogated Georgia’s statute governing
       the signature verification process for absentee ballots.
              67.    O.C.G.A. § 21-2-386(a)(2) prohibits the
       opening of absentee ballots until after the polls open
       on Election Day: In April 2020, however, the State
       Election Board adopted Secretary of State Rule 183-1-
       14-0.9-.15, Processing Ballots Prior to Election Day.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 27 of 92 Document 72-2
                                    21
       That rule purports to authorize county election
       officials to begin processing absentee ballots up to
       three weeks before Election Day.
               68.     Georgia law authorizes and requires a
       single registrar or clerk—after reviewing the outer
       envelope—to reject an absentee ballot if the voter
       failed to sign the required oath or to provide the
       required information, the signature appears invalid,
       or the required information does not conform with the
       information on file, or if the voter is otherwise found
       ineligible to vote. O.C.G.A. § 21-2-386(a)(1)(B)-(C).
               69.     Georgia law provides absentee voters the
       chance to “cure a failure to sign the oath, an invalid
       signature, or missing information” on a ballot’s outer
       envelope by the deadline for verifying provisional
       ballots (i.e., three days after the election). O.C.G.A. §§
       21-2-386(a)(1)(C), 21-2-419(c)(2). To facilitate cures,
       Georgia law requires the relevant election official to
       notify the voter in writing: “The board of registrars or
       absentee ballot clerk shall promptly notify the elector
       of such rejection, a copy of which notification shall be
       retained in the files of the board of registrars or
       absentee ballot clerk for at least two years.” O.C.G.A.
       § 21-2-386(a)(1)(B).
               70.     On March 6, 2020, in Democratic Party
       of Georgia v. Raffensperger, No. 1:19-cv-5028-WMR
       (N.D. Ga.), Georgia’s Secretary of State entered a
       Compromise Settlement Agreement and Release with
       the Democratic Party of Georgia (the “Settlement”) to
       materially change the statutory requirements for
       reviewing signatures on absentee ballot envelopes to
       confirm the voter’s identity by making it far more
       difficult to challenge defective signatures beyond the




Case 2:20-cv-01771-PP Filed 12/08/20 Page 28 of 92 Document 72-2
                                  22
       express mandatory procedures set forth at GA. CODE §
       21-2-386(a)(1)(B).
               71.   Among other things, before a ballot could
       be rejected, the Settlement required a registrar who
       found a defective signature to now seek a review by
       two other registrars, and only if a majority of the
       registrars agreed that the signature was defective
       could the ballot be rejected but not before all three
       registrars’ names were written on the ballot envelope
       along with the reason for the rejection. These
       cumbersome procedures are in direct conflict with
       Georgia’s statutory requirements, as is the
       Settlement’s requirement that notice be provided by
       telephone (i.e., not in writing) if a telephone number
       is available. Finally, the Settlement purports to
       require State election officials to consider issuing
       guidance and training materials drafted by an expert
       retained by the Democratic Party of Georgia.
               72.   Georgia’s legislature has not ratified
       these material changes to statutory law mandated by
       the Compromise Settlement Agreement and Release,
       including altered signature verification requirements
       and early opening of ballots. The relevant legislation
       that was violated by Compromise Settlement
       Agreement and Release did not include a severability
       clause.
               73.   This unconstitutional change in Georgia
       law materially benefitted former Vice President
       Biden. According to the Georgia Secretary of State’s
       office, former Vice President Biden had almost double
       the number of absentee votes (65.32%) as President
       Trump (34.68%). See Cicchetti Decl. at ¶ 25, App. 7a-
       8a.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 29 of 92 Document 72-2
                                   23
              74.    The effect of this unconstitutional
       change in Georgia election law, which made it more
       likely that ballots without matching signatures would
       be counted, had a material impact on the outcome of
       the election.
              75.    Specifically, there were 1,305,659
       absentee mail-in ballots submitted in Georgia in 2020.
       There were 4,786 absentee ballots rejected in 2020.
       This is a rejection rate of .37%. In contrast, in 2016,
       the 2016 rejection rate was 6.42% with 13,677
       absentee mail-in ballots being rejected out of 213,033
       submitted, which more than seventeen times greater
       than in 2020. See Cicchetti Decl. at ¶ 24, App. 7a.
              76.    If the rejection rate of mailed-in absentee
       ballots remained the same in 2020 as it was in 2016,
       there would be 83,517 less tabulated ballots in 2020.
       The statewide split of absentee ballots was 34.68% for
       Trump and 65.2% for Biden. Rejecting at the higher
       2016 rate with the 2020 split between Trump and
       Biden would decrease Trump votes by 28,965 and
       Biden votes by 54,552, which would be a net gain for
       Trump of 25,587 votes. This would be more than
       needed to overcome the Biden advantage of 12,670
       votes, and Trump would win by 12,917 votes. Id.
       Regardless of the number of ballots affected, however,
       the non-legislative changes to the election rules
       violated the Electors Clause.
       State of Michigan
              77.    Michigan has 16 electoral votes, with a
       statewide vote tally currently estimated at 2,650,695
       for President Trump and 2,796,702 for former Vice
       President Biden, a margin of 146,007 votes. In Wayne
       County, Mr. Biden’s margin (322,925 votes)
       significantly exceeds his statewide lead.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 30 of 92 Document 72-2
                                     24
              78.    The number of votes affected by the
       various constitutional violations exceeds the margin
       of votes dividing the candidates.
              79.    Michigan’s Secretary of State, Jocelyn
       Benson, without legislative approval, unilaterally
       abrogated Michigan election statutes related to
       absentee     ballot     applications       and    signature
       verification. Michigan’s legislature has not ratified
       these changes, and its election laws do not include a
       severability clause.
              80.    As amended in 2018, the Michigan
       Constitution provides all registered voters the right to
       request and vote by an absentee ballot without giving
       a reason. MICH. CONST. art. 2, § 4.
              81.    On May 19, 2020, however, Secretary
       Benson announced that her office would send
       unsolicited absentee-voter ballot applications by mail
       to all 7.7 million registered Michigan voters prior to
       the primary and general elections. Although her office
       repeatedly encouraged voters to vote absentee
       because of the COVID-19 pandemic, it did not ensure
       that Michigan’s election systems and procedures were
       adequate to ensure the accuracy and legality of the
       historic flood of mail-in votes. In fact, it did the
       opposite and did away with protections designed to
       deter voter fraud.
              82.    Secretary Benson’s flooding of Michigan
       with millions of absentee ballot applications prior to
       the 2020 general election violated M.C.L. § 168.759(3).
       That statute limits the procedures for requesting an
       absentee ballot to three specified ways:
           An application for an absent voter ballot under this
           section may be made in any of the following ways:
           (a) By a written request signed by the voter.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 31 of 92 Document 72-2
                                    25
           (b) On an absent voter ballot application form
           provided for that purpose by the clerk of the city or
           township.
           (c) On a federal postcard application.
       M.C.L. § 168.759(3) (emphasis added).
              83.     The Michigan Legislature thus declined
       to include the Secretary of State as a means for
       distributing absentee ballot applications. Id. §
       168.759(3)(b). Under the statute’s plain language, the
       Legislature explicitly gave only local clerks the power
       to distribute absentee voter ballot applications. Id.
              84.     Because the Legislature declined to
       explicitly include the Secretary of State as a vehicle
       for distributing absentee ballots applications,
       Secretary Benson lacked authority to distribute even
       a single absentee voter ballot application—much less
       the millions of absentee ballot applications Secretary
       Benson chose to flood across Michigan.
              85.     Secretary Benson also violated Michigan
       law when she launched a program in June 2020
       allowing absentee ballots to be requested online,
       without signature verification as expressly required
       under Michigan law. The Michigan Legislature did
       not approve or authorize Secretary Benson’s
       unilateral actions.
              86.     MCL § 168.759(4) states in relevant part:
       “An applicant for an absent voter ballot shall sign the
       application. Subject to section 761(2), a clerk or
       assistant clerk shall not deliver an absent voter ballot
       to an applicant who does not sign the application.”
              87.     Further, MCL § 168.761(2) states in
       relevant part: “The qualified voter file must be used to
       determine the genuineness of a signature on an
       application for an absent voter ballot”, and if “the




Case 2:20-cv-01771-PP Filed 12/08/20 Page 32 of 92 Document 72-2
                                  26
       signatures do not agree sufficiently or [if] the
       signature is missing” the ballot must be rejected.
              88.    In 2016 only 587,618 Michigan voters
       requested absentee ballots. In stark contrast, in 2020,
       3.2 million votes were cast by absentee ballot, about
       57% of total votes cast – and more than five times the
       number of ballots even requested in 2016.
              89.    Secretary Benson’s unconstitutional
       modifications of Michigan’s election rules resulted in
       the distribution of millions of absentee ballot
       applications without verifying voter signatures as
       required by MCL §§ 168.759(4) and 168.761(2). This
       means that millions of absentee ballots were
       disseminated in violation of Michigan’s statutory
       signature-verification requirements. Democrats in
       Michigan voted by mail at a ratio of approximately
       two to one compared to Republican voters. Thus,
       former Vice President Biden materially benefited
       from these unconstitutional changes to Michigan’s
       election law.
              90.    Michigan also requires that poll
       watchers and inspectors have access to vote counting
       and canvassing. M.C.L. §§ 168.674-.675.
              91.    Local election officials in Wayne County
       made a conscious and express policy decision not to
       follow M.C.L. §§ 168.674-.675 for the opening,
       counting, and recording of absentee ballots.
              92.    Michigan also has strict signature
       verification requirements for absentee ballots,
       including that the Elections Department place a
       written statement or stamp on each ballot envelope
       where the voter signature is placed, indicating that
       the voter signature was in fact checked and verified




Case 2:20-cv-01771-PP Filed 12/08/20 Page 33 of 92 Document 72-2
                                      27
       with the signature on file with the State. See MCL §
       168.765a(6).
               93.     However, Wayne County made the policy
       decision to ignore Michigan’s statutory signature-
       verification requirements for absentee ballots. Former
       Vice President Biden received approximately 587,074,
       or 68%, of the votes cast there compared to President
       Trump’s receiving approximate 264,149, or 30.59%, of
       the total vote. Thus, Mr. Biden materially benefited
       from these unconstitutional changes to Michigan’s
       election law.
               94.     Numerous poll challengers and an
       Election Department employee whistleblower have
       testified that the signature verification requirement
       was ignored in Wayne County in a case currently
       pending in the Michigan Supreme Court.4 For
       example, Jesse Jacob, a decades-long City of Detroit
       employee assigned to work in the Elections Department for
       the 2020 election testified that:
            Absentee ballots that were received in the mail would
            have the voter’s signature on the envelope. While I
            was at the TCF Center, I was instructed not to look at
            any of the signatures on the absentee ballots, and I
            was instructed not to compare the signature on the
            absentee ballot with the signature on file.5




       4       Johnson v. Benson, Petition for Extraordinary Writs &
       Declaratory Relief filed Nov. 26, 2020 (Mich. Sup. Ct.) at ¶¶ 71,
       138-39, App. 25a-51a.

       5Id., Affidavit of Jessy Jacob, Appendix 14 at ¶15, attached at
       App. 34a-36a.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 34 of 92 Document 72-2
                                  28
               95.   The TCF was the only facility within
       Wayne County authorized to count ballots for the City
       of Detroit.
               96.   These non-legislative modifications to
       Michigan’s election statutes resulted in a number of
       constitutionally tainted votes that far exceeds the
       margin of voters separating the candidates in
       Michigan.
               97.   Additional public information confirms
       the material adverse impact on the integrity of the
       vote in Wayne County caused by these
       unconstitutional changes to Michigan’s election law.
       For example, the Wayne County Statement of Votes
       Report lists 174,384 absentee ballots out of 566,694
       absentee ballots tabulated (about 30.8%) as counted
       without a registration number for precincts in the
       City of Detroit. See Cicchetti Decl. at ¶ 27, App. 8a.
       The number of votes not tied to a registered voter by
       itself exceeds Vice President Biden’s margin of margin
       of 146,007 votes by more than 28,377 votes.
               98.   The extra ballots cast most likely
       resulted from the phenomenon of Wayne County
       election workers running the same ballots through a
       tabulator multiple times, with Republican poll
       watchers obstructed or denied access, and election
       officials ignoring poll watchers’ challenges, as
       documented by numerous declarations. App. 25a-51a.
               99.   In addition, a member of the Wayne
       County Board of Canvassers (“Canvassers Board”),
       William Hartman, determined that 71% of Detroit’s
       Absent Voter Counting Boards (“AVCBs”) were
       unbalanced—i.e., the number of people who checked
       in did not match the number of ballots cast—without
       explanation. Id. at ¶ 29.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 35 of 92 Document 72-2
                                  29
              100. On November 17, 2020, the Canvassers
       Board deadlocked 2-2 over whether to certify the
       results of the presidential election based on numerous
       reports of fraud and unanswered material
       discrepancies in the county-wide election results. A
       few hours later, the Republican Board members
       reversed their decision and voted to certify the results
       after severe harassment, including threats of violence.
              101. The following day, the two Republican
       members of the Board rescinded their votes to certify
       the vote and signed affidavits alleging they were
       bullied and misled into approving election results and
       do not believe the votes should be certified until
       serious irregularities in Detroit votes are resolved. See
       Cicchetti Decl. at ¶ 29, App. 8a.
              102. Regardless of the number of votes that
       were affected by the unconstitutional modification of
       Michigan’s election rules, the non-legislative changes
       to the election rules violated the Electors Clause.
       State of Wisconsin
              103. Wisconsin has 10 electoral votes, with a
       statewide vote tally currently estimated at 1,610,151
       for President Trump and 1,630,716 for former Vice
       President Biden (i.e., a margin of 20,565 votes). In two
       counties, Milwaukee and Dane, Mr. Biden’s margin
       (364,298 votes) significantly exceeds his statewide
       lead.
              104. In the 2016 general election some
       146,932 mail-in ballots were returned in Wisconsin
       out of more than 3 million votes cast.6 In stark
       contrast, 1,275,019 mail-in ballots, nearly a 900

       6    Source:   U.S.     Elections    Project,   available   at:
       http://www.electproject.org/early_2016.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 36 of 92 Document 72-2
                                  30
       percent increase over 2016, were returned in the
       November 3, 2020 election.7
               105. Wisconsin statutes guard against fraud
       in absentee ballots: “[V]oting by absentee ballot is a
       privilege exercised wholly outside the traditional
       safeguards of the polling place. The legislature finds
       that the privilege of voting by absentee ballot must be
       carefully regulated to prevent the potential for fraud
       or abuse[.]” WISC. STAT. § 6.84(1).
               106. In direct contravention of Wisconsin law,
       leading up to the 2020 general election, the Wisconsin
       Elections Commission (“WEC”) and other local
       officials unconstitutionally modified Wisconsin
       election laws—each time taking steps that weakened,
       or did away with, established security procedures put
       in place by the Wisconsin legislature to ensure
       absentee ballot integrity.
               107. For example, the WEC undertook a
       campaign to position hundreds of drop boxes to collect
       absentee ballots—including the use of unmanned drop
       boxes.8
               108. The mayors of Wisconsin’s five largest
       cities—Green Bay, Kenosha, Madison, Milwaukee,
       and Racine, which all have Democrat majorities—
       joined in this effort, and together, developed a plan
       use purportedly “secure drop-boxes to facilitate return



       7   Source:      U.S.     Elections     Project,    available at:
       https://electproject.github.io/Early-Vote-2020G/WI.html.
       8  Wisconsin Elections Commission Memoranda, To: All
       Wisconsin Election Officials, Aug. 19, 2020, available at:
       https://elections.wi.gov/sites/elections.wi.gov/files/2020-
       08/Drop%20Box%20Final.pdf. at p. 3 of 4.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 37 of 92 Document 72-2
                                  31
       of absentee ballots.” Wisconsin Safe Voting Plan 2020,
       at 4 (June 15, 2020).9
              109. It is alleged in an action recently filed in
       the United States District Court for the Eastern
       District of Wisconsin that over five hundred
       unmanned, illegal, absentee ballot drop boxes were
       used in the Presidential election in Wisconsin.10
              110. However, the use of any drop box,
       manned or unmanned, is directly prohibited by
       Wisconsin statute. The Wisconsin legislature
       specifically described in the Election Code “Alternate
       absentee ballot site[s]” and detailed the procedure by
       which the governing body of a municipality may
       designate a site or sites for the delivery of absentee
       ballots “other than the office of the municipal clerk or
       board of election commissioners as the location from
       which electors of the municipality may request and
       vote absentee ballots and to which voted absentee
       ballots shall be returned by electors for any election.”
       Wis. Stat. 6.855(1).
              111. Any alternate absentee ballot site “shall
       be staffed by the municipal clerk or the executive
       director of the board of election commissioners, or
       employees of the clerk or the board of election
       commissioners.” Wis. Stat. 6.855(3). Likewise, Wis.

       9    Wisconsin Safe Voting Plan 2020 Submitted to the Center
       for Tech & Civic Life, June 15, 2020, by the Mayors of Madison,
       Milwaukee, Racine, Kenosha and Green Bay available at:
       https://www.techandciviclife.org/wp-
       content/uploads/2020/07/Approved-Wisconsin-Safe-Voting-Plan-
       2020.pdf.
       10   See Complaint (Doc. No. 1), Donald J. Trump, Candidate for
       President of the United States of America v. The Wisconsin
       Election Commission, Case 2:20-cv-01785-BHL (E.D. Wisc. Dec.
       2, 2020) (Wisconsin Trump Campaign Complaint”) at ¶¶ 188-89.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 38 of 92 Document 72-2
                                   32
       Stat. 7.15(2m) provides, “[i]n a municipality in which
       the governing body has elected to an establish an
       alternate absentee ballot sit under s. 6.855, the
       municipal clerk shall operate such site as though it
       were his or her office for absentee ballot purposes and
       shall ensure that such site is adequately staffed.”
              112. Thus, the unmanned absentee ballot
       drop-off sites are prohibited by the Wisconsin
       Legislature as they do not comply with Wisconsin law
       expressly defining “[a]lternate absentee ballot site[s]”.
       Wis. Stat. 6.855(1), (3).
              113. In addition, the use of drop boxes for the
       collection    of     absentee      ballots,  positioned
       predominantly in Wisconsin’s largest cities, is directly
       contrary to Wisconsin law providing that absentee
       ballots may only be “mailed by the elector, or delivered
       in person to the municipal clerk issuing the ballot or
       ballots.” Wis. Stat. § 6.87(4)(b)1 (emphasis added).
              114. The fact that other methods of delivering
       absentee ballots, such as through unmanned drop
       boxes, are not permitted is underscored by Wis. Stat.
       § 6.87(6) which mandates that, “[a]ny ballot not
       mailed or delivered as provided in this subsection may
       not be counted.” Likewise, Wis. Stat. § 6.84(2)
       underscores this point, providing that Wis. Stat. §
       6.87(6) “shall be construed as mandatory.” The
       provision continues—“Ballots cast in contravention of
       the procedures specified in those provisions may not
       be counted. Ballots counted in contravention of the
       procedures specified in those provisions may not be
       included in the certified result of any election.” Wis.
       Stat. § 6.84(2) (emphasis added).
              115. These were not the only Wisconsin
       election laws that the WEC violated in the 2020




Case 2:20-cv-01771-PP Filed 12/08/20 Page 39 of 92 Document 72-2
                                  33
       general election. The WEC and local election officials
       also took it upon themselves to encourage voters to
       unlawfully      declare    themselves     “indefinitely
       confined”—which under Wisconsin law allows the
       voter to avoid security measures like signature
       verification and photo ID requirements.
              116. Specifically, registering to vote by
       absentee ballot requires photo identification, except
       for those who register as “indefinitely confined” or
       “hospitalized.” WISC. STAT. § 6.86(2)(a), (3)(a).
       Registering for indefinite confinement requires
       certifying confinement “because of age, physical
       illness or infirmity or [because the voter] is disabled
       for an indefinite period.” Id. § 6.86(2)(a). Should
       indefinite confinement cease, the voter must notify
       the county clerk, id., who must remove the voter from
       indefinite-confinement status. Id. § 6.86(2)(b).
              117. Wisconsin election procedures for voting
       absentee based on indefinite confinement enable the
       voter to avoid the photo ID requirement and signature
       requirement. Id. § 6.86(1)(ag)/(3)(a)(2).
              118. On March 25, 2020, in clear violation of
       Wisconsin law, Dane County Clerk Scott McDonnell
       and Milwaukee County Clerk George Christensen
       both issued guidance indicating that all voters should
       mark themselves as “indefinitely confined” because of
       the COVID-19 pandemic.
              119. Believing this to be an attempt to
       circumvent Wisconsin’s strict voter ID laws, the
       Republican Party of Wisconsin petitioned the
       Wisconsin Supreme Court to intervene. On March 31,
       2020, the Wisconsin Supreme Court unanimously
       confirmed that the clerks’ “advice was legally
       incorrect” and potentially dangerous because “voters




Case 2:20-cv-01771-PP Filed 12/08/20 Page 40 of 92 Document 72-2
                                   34
       may be misled to exercise their right to vote in ways
       that are inconsistent with WISC. STAT. § 6.86(2).”
               120. On May 13, 2020, the Administrator of
       WEC issued a directive to the Wisconsin clerks
       prohibiting removal of voters from the registry for
       indefinite-confinement status if the voter is no longer
       “indefinitely confined.”
               121. The WEC’s directive violated Wisconsin
       law. Specifically, WISC. STAT. § 6.86(2)(a) specifically
       provides that “any [indefinitely confined] elector [who]
       is no longer indefinitely confined … shall so notify the
       municipal clerk.” WISC. STAT. § 6.86(2)(b) further
       provides that the municipal clerk “shall remove the
       name of any other elector from the list upon request
       of the elector or upon receipt of reliable information
       that an elector no longer qualifies for the service.”
               122. According to statistics kept by the WEC,
       nearly 216,000 voters said they were indefinitely
       confined in the 2020 election, nearly a fourfold
       increase from nearly 57,000 voters in 2016. In Dane
       and Milwaukee counties, more than 68,000 voters
       said they were indefinitely confined in 2020, a fourfold
       increase from the roughly 17,000 indefinitely confined
       voters in those counties in 2016.
               123. Under Wisconsin law, voting by absentee
       ballot also requires voters to complete a certification,
       including their address, and have the envelope
       witnessed by an adult who also must sign and indicate
       their address on the envelope. See WISC. STAT. § 6.87.
       The sole remedy to cure an “improperly completed
       certificate or [ballot] with no certificate” is for “the
       clerk [to] return the ballot to the elector[.]” Id. §
       6.87(9). “If a certificate is missing the address of a




Case 2:20-cv-01771-PP Filed 12/08/20 Page 41 of 92 Document 72-2
                                  35
       witness, the ballot may not be counted.” Id. § 6.87(6d)
       (emphasis added).
               124. However, in a training video issued April
       1, 2020, the Administrator of the City of Milwaukee
       Elections Commission unilaterally declared that a
       “witness address may be written in red and that is
       because we were able to locate the witnesses’ address
       for the voter” to add an address missing from the
       certifications on absentee ballots. The Administrator’s
       instruction violated WISC. STAT. § 6.87(6d). The WEC
       issued similar guidance on October 19, 2020, in
       violation of this statute as well.
               125. In the Wisconsin Trump Campaign
       Complaint, it is alleged, supported by the sworn
       affidavits of poll watchers, that canvas workers
       carried out this unlawful policy, and acting pursuant
       to this guidance, in Milwaukee used red-ink pens to
       alter the certificates on the absentee envelope and
       then cast and count the absentee ballot. These acts
       violated WISC. STAT. § 6.87(6d) (“If a certificate is
       missing the address of a witness, the ballot may not
       be counted”). See also WISC. STAT. § 6.87(9) (“If a
       municipal clerk receives an absentee ballot with an
       improperly completed certificate or with no certificate,
       the clerk may return the ballot to the elector . . .
       whenever time permits the elector to correct the defect
       and return the ballot within the period authorized.”).
               126. Wisconsin’s legislature has not ratified
       these changes, and its election laws do not include a
       severability clause.
               127. In addition, Ethan J. Pease, a box truck
       delivery driver subcontracted to the U.S. Postal
       Service (“USPS”) to deliver truckloads of mail-in
       ballots to the sorting center in Madison, WI, testified




Case 2:20-cv-01771-PP Filed 12/08/20 Page 42 of 92 Document 72-2
                                   36
       that USPS employees were backdating ballots
       received after November 3, 2020. Decl. of Ethan J.
       Pease at ¶¶ 3-13. Further, Pease testified how a
       senior USPS employee told him on November 4, 2020
       that    “[a]n    order     came      down     from     the
       Wisconsin/Illinois Chapter of the Postal Service that
       100,000 ballots were missing” and how the USPS
       dispatched employees to “find[] . . . the ballots.” Id. ¶¶
       8-10. One hundred thousand ballots supposedly
       “found” after election day would far exceed former
       Vice President Biden margin of 20,565 votes over
       President Trump.
                 COUNT I: ELECTORS CLAUSE
              128. Plaintiff State repeats and re-alleges the
       allegations above, as if fully set forth herein.
              129. The Electors Clause of Article II, Section
       1, Clause 2, of the Constitution makes clear that only
       the legislatures of the States are permitted to
       determine the rules for appointing presidential
       electors. The pertinent rules here are the state
       election statutes, specifically those relevant to the
       presidential election.
              130. Non-legislative actors lack authority to
       amend or nullify election statutes. Bush II, 531 U.S.
       at 104 (quoted supra).
              131. Under Heckler v. Chaney, 470 U.S. 821,
       833 n.4 (1985), conscious and express executive
       policies—even if unwritten—to nullify statutes or to
       abdicate statutory responsibilities are reviewable to
       the same extent as if the policies had been written or
       adopted. Thus, conscious and express actions by State
       or local election officials to nullify or ignore
       requirements of election statutes violate the Electors




Case 2:20-cv-01771-PP Filed 12/08/20 Page 43 of 92 Document 72-2
                                   37
       Clause to the same extent as formal modifications by
       judicial officers or State executive officers.
               132. The actions set out in Paragraphs 41-128
       constitute non-legislative changes to State election
       law by executive-branch State election officials, or by
       judicial officials, in Defendant States Pennsylvania,
       Georgia, Michigan, and Wisconsin, in violation of the
       Electors Clause.
               133. Electors appointed to Electoral College
       in violation of the Electors Clause cannot cast
       constitutionally valid votes for the office of President.
                COUNT II: EQUAL PROTECTION
               134. Plaintiff State repeats and re-alleges the
       allegations above, as if fully set forth herein.
               135. The Equal Protection Clause prohibits
       the use of differential standards in the treatment and
       tabulation of ballots within a State. Bush II, 531 U.S.
       at 107.
               136. The one-person, one-vote principle
       requires counting valid votes and not counting invalid
       votes. Reynolds, 377 U.S. at 554-55; Bush II, 531 U.S.
       at 103 (“the votes eligible for inclusion in the
       certification are the votes meeting the properly
       established legal requirements”).
               137. The actions set out in Paragraphs 66-73
       (Georgia), 80-93 (Michigan), 44-55 (Pennsylvania),
       and 106-24 (Wisconsin) created differential voting
       standards in Defendant States Pennsylvania,
       Georgia, Michigan, and Wisconsin in violation of the
       Equal Protection Clause.
               138. The actions set out in Paragraphs 66-73
       (Georgia), 80-93 (Michigan), 44-55 (Pennsylvania),
       and 106-24 (Wisconsin) violated the one-person, one-




Case 2:20-cv-01771-PP Filed 12/08/20 Page 44 of 92 Document 72-2
                                   38
       vote principle in Defendant States Pennsylvania,
       Georgia, Michigan, and Wisconsin.
               139. By the shared enterprise of the entire
       nation electing the President and Vice President,
       equal protection violations in one State can and do
       adversely affect and diminish the weight of votes cast
       in States that lawfully abide by the election structure
       set forth in the Constitution. Plaintiff State is
       therefore harmed by this unconstitutional conduct in
       violation of the Equal Protection or Due Process
       Clauses.
                    COUNT III: DUE PROCESS
               140. Plaintiff State repeats and re-alleges the
       allegations above, as if fully set forth herein.
               141. When election practices reach “the point
       of patent and fundamental unfairness,” the integrity
       of the election itself violates substantive due process.
       Griffin v. Burns, 570 F.2d 1065, 1077 (1st Cir. 1978);
       Duncan v. Poythress, 657 F.2d 691, 702 (5th Cir.
       1981); Florida State Conference of N.A.A.C.P. v.
       Browning, 522 F.3d 1153, 1183-84 (11th Cir. 2008);
       Roe v. State of Ala. By & Through Evans, 43 F.3d 574,
       580-82 (11th Cir. 1995); Roe v. State of Ala., 68 F.3d
       404, 407 (11th Cir. 1995); Marks v. Stinson, 19 F. 3d
       873, 878 (3rd Cir. 1994).
               142. Under this Court’s precedents on proced-
       ural due process, not only intentional failure to follow
       election law as enacted by a State’s legislature but
       also random and unauthorized acts by state election
       officials and their designees in local government can
       violate the Due Process Clause. Parratt v. Taylor, 451
       U.S. 527, 537-41 (1981), overruled in part on other
       grounds by Daniels v. Williams, 474 U.S. 327, 330-31
       (1986); Hudson v. Palmer, 468 U.S. 517, 532 (1984).




Case 2:20-cv-01771-PP Filed 12/08/20 Page 45 of 92 Document 72-2
                                   39
       The difference between intentional acts and random
       and unauthorized acts is the degree of pre-deprivation
       review.
               143. Defendant           States           acted
       unconstitutionally to lower their election standards—
       including to allow invalid ballots to be counted and
       valid ballots to not be counted—with the express
       intent to favor their candidate for President and to
       alter the outcome of the 2020 election. In many
       instances these actions occurred in areas having a
       history of election fraud.
               144. The actions set out in Paragraphs 66-73
       (Georgia), 80-93 (Michigan), 44-55 (Pennsylvania),
       and 106-24 (Wisconsin) constitute intentional
       violations of State election law by State election
       officials and their designees in Defendant States
       Pennsylvania, Georgia, Michigan, and Wisconsin, in
       violation of the Due Process Clause.
                      PRAYER FOR RELIEF
            WHEREFORE, Plaintiff States respectfully
       request that this Court issue the following relief:
               A.    Declare      that   Defendant      States
       Pennsylvania, Georgia, Michigan, and Wisconsin
       administered the 2020 presidential election in
       violation of the Electors Clause and the Fourteenth
       Amendment of the U.S. Constitution.
               B.    Declare that any electoral college votes
       cast by such presidential electors appointed in
       Defendant States Pennsylvania, Georgia, Michigan,
       and Wisconsin are in violation of the Electors Clause
       and the Fourteenth Amendment of the U.S.
       Constitution and cannot be counted.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 46 of 92 Document 72-2
                                  40
              C.     Enjoin Defendant States’ use of the 2020
       election results for the Office of President to appoint
       presidential electors to the Electoral College.
              D.     Enjoin Defendant States’ use of the 2020
       election results for the Office of President to appoint
       presidential electors to the Electoral College and
       authorize, pursuant to the Court’s remedial authority,
       the Defendant States to conduct a special election to
       appoint presidential electors.
              E.     If any of Defendant States have already
       appointed presidential electors to the Electoral
       College using the 2020 election results, direct such
       States’ legislatures, pursuant to 3 U.S.C. § 2 and U.S.
       CONST. art. II, § 1, cl. 2, to appoint a new set of
       presidential electors in a manner that does not violate
       the Electors Clause and the Fourteenth Amendment,
       or to appoint no presidential electors at all.
              F.     Enjoin the Defendant States from
       certifying presidential electors or otherwise meeting
       for purposes of the electoral college pursuant to 3
       U.S.C. § 5, 3 U.S.C. § 7, or applicable law pending
       further order of this Court.
              G.     Award costs to Plaintiff State.
              H.     Grant such other relief as the Court
       deems just and proper.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 47 of 92 Document 72-2
                              41
       December 7, 2020       Respectfully submitted,

                              Ken Paxton*
                              Attorney General of Texas

                              Brent Webster
                              First Assistant Attorney
                              General of Texas

                              Lawrence Joseph
                              Special Counsel to the
                              Attorney General of Texas

                              Office of the Attorney General
                              P.O. Box 12548 (MC 059)
                              Austin, TX 78711-2548
                              kenneth.paxton@oag.texas.gov
                              (512) 936-1414

                              *     Counsel of Record




Case 2:20-cv-01771-PP Filed 12/08/20 Page 48 of 92 Document 72-2
                               i
                      No. ______, Original


         In the Supreme Court of the United States

                        STATE OF TEXAS,
                                                  Plaintiff,
                               v.
          COMMONWEALTH OF PENNSYLVANIA, STATE OF
          STATE OF GEORGIA, STATE OF MICHIGAN, AND
                    STATE OF WISCONSIN,
                                             Defendants.

        BRIEF IN SUPPORT OF MOTION FOR LEAVE
              TO FILE BILL OF COMPLAINT

                             Ken Paxton*
                             Attorney General of Texas

                             Brent Webster
                             First Assistant Attorney
                             General of Texas

                             Lawrence Joseph
                             Special Counsel to the
                             Attorney General of Texas

                             P.O. Box 12548 (MC 059)
                             Austin, TX 78711-2548
                             kenneth.paxton@oag.texas.gov
                             (512) 936-1414

                             *Counsel of Record




Case 2:20-cv-01771-PP Filed 12/08/20 Page 49 of 92 Document 72-2
                                   ii
                           TABLE OF CONTENTS
                                                                            Pages
       Table of Authorities................................................... iv
       Brief in Support of Motion for Leave to File ............. 1
       Statement of the Case ................................................ 1
           Constitutional Background ................................. 4
           Non-Legislative Changes Made in Violation
               of the Electors Clause .................................... 5
       Standard of Review .................................................... 6
       Argument .................................................................... 7
       I. This Court has jurisdiction over Plaintiff
           States’ claims. ...................................................... 7
           A. The claims fall within this Court’s
               constitutional and statutory subject-
               matter jurisdiction......................................... 7
           B. The claims arise under the Constitution. ..... 8
           C. The claims raise a “case or controversy”
               between the States. ..................................... 11
               1. Plaintiff States suffer an injury in
                   fact.        .................................................. 12
               2. Defendant States caused the injuries. . 15
               3. The requested relief would redress
                   the injuries. ........................................... 15
           D. This action is not moot and will not
               become moot................................................. 17
           E. This matter is ripe for review. .................... 18
           F. This action does not raise a non-
               justiciable political question. ...................... 19
           G. No adequate alternate remedy or forum
               exists. ........................................................... 20




Case 2:20-cv-01771-PP Filed 12/08/20 Page 50 of 92 Document 72-2
                                         iii
       II. This case presents constitutional questions of
            immense national consequence that warrant
            this Court’s discretionary review. ..................... 22
            A. The 2020 election suffered from serious
                irregularities that constitutionally
                prohibit using the reported results. ............ 24
                1. Defendant States violated the
                    Electors Clause by modifying their
                    legislatures’ election laws through
                    non-legislative action. ........................... 25
                2. State and local administrator’s
                    systemic failure to follow State
                    election qualifies as an unlawful
                    amendment of State law. ...................... 28
                3. Defendant States’ administration of
                    the 2020 election violated the
                    Fourteenth Amendment. ...................... 29
            B. A ruling on the 2020 election would
                preserve the Constitution and help
                prevent irregularities in future elections. .. 33
       III. Review is not discretionary. .............................. 34
       IV. This case warrants summary disposition or
            expedited briefing. ............................................. 34
       Conclusion ................................................................ 35




Case 2:20-cv-01771-PP Filed 12/08/20 Page 51 of 92 Document 72-2
                                  iv
                        TABLE OF AUTHORITIES
                                                                             Pages
       Cases
       Anderson v. Celebrezze, 460 U.S. 780 (1983) ........... 11
       Anderson v. United States, 417 U.S. 211 (1974) . 4, 12
       Baer v. Meyer, 728 F.2d 471 (10th Cir. 1984).......... 29
       Baker v. Carr, 369 U.S. 186 (1962) ......... 4, 12, 19-120
       Barr v. Chatman, 397 F.2d 515 (7th Cir. 1968) ...... 29
       Bell v. Hood, 327 U.S. 678 (1946) ............................ 10
       Brown v. O’Brien, 469 F.2d 563 (D.C. Cir.) ............. 31
       Burdick v. Takushi, 504 U.S. 428 (1992) ................ 26
       Bush v. Gore, 531 U.S. 98 (2000) ...................... passim
       Bush v. Palm Beach Cty. Canvassing Bd., 531
          U.S. 70 (2000) ................................ 4, 10, 16, 21, 25
       California v. United States, 457 U.S. 273 (1982) .... 35
       City of Boerne v. Flores, 521 U.S. 507 (1997) .......... 16
       City of Chicago v. Int’l Coll. of Surgeons, 522 U.S.
          156 (1997) .............................................................. 9
       Coleman v. Miller, 307 U.S. 433 (1939) ................... 14
       Cook v. Gralike, 531 U.S. 510 (2001) ....................... 10
       Crawford v. Marion County Election Bd.,
          553 U.S. 181 (2008) ............................................... 6
       DaimlerChrysler Corp. v. Cuno, 547 U.S. 332
          (2006) ................................................................... 15
       Dep’t of Homeland Sec. v. New York, 140 S. Ct.
          599 (2020) ............................................................ 27
       Duke Power Co. v. Carolina Envtl. Study Group,
          Inc., 438 U.S. 59 (1978) ....................................... 15
       Duncan v. Poythress, 657 F.2d 691
          (5th Cir. 1981) ..................................................... 31




Case 2:20-cv-01771-PP Filed 12/08/20 Page 52 of 92 Document 72-2
                                         v
       Dunn v. Blumstein, 405 U.S. 330 (1972) ................. 12
       FEC v. Akins, 524 U.S. 11 (1998) ............................ 17
       FEC v. Wisconsin Right to Life, Inc., 551 U.S.
          449 (2007) ............................................................ 18
       Florida State Conference of N.A.A.C.P. v.
          Browning, 522 F.3d 1153 (11th Cir. 2008) ......... 31
       Foman v. Davis, 371 U.S. 178 (1962) ........................ 7
       Foster v. Chatman, 136 S.Ct. 1737 (2016) ................. 8
       Fox Film Corp. v. Muller, 296 U.S. 207 (1935) ......... 9
       Free Enter. Fund v. Pub. Co. Accounting
          Oversight Bd., 561 U.S. 477 (2010) .................... 27
       Gasser Chair Co. v. Infanti Chair Mfg. Corp.,
          60 F.3d 770 (Fed. Cir. 1995) ............................... 19
       Grayned v. City of Rockford,
          408 U.S. 104 (1972) ............................................. 27
       Griffin v. Burns, 570 F.2d 1065
          (1st Cir. 1978) ...................................................... 31
       Harris v. Conradi, 675 F.2d 1212
          (11th Cir. 1982) ................................................... 29
       Heckler v. Chaney, 470 U.S. 821 (1985)................... 28
       Hernandez v. Mesa, 137 S.Ct. 2003 (2017) ................ 7
       Hudson v. Palmer, 468 U.S. 517 (1984)................... 32
       Hunter v. Hamilton Cty. Bd. of Elections,
          635 F.3d 219 (6th Cir. 2011) ......................... 23, 32
       Lance v. Coffman, 549 U.S. 437 (2007) ................... 13
       Leser v. Garnett, 258 U.S. 130 (1922) ...................... 21
       Lujan v. Defenders of Wildlife,
          504 U.S. 555 (1992) ............................................. 11
       Lujan v. Nat’l Wildlife Fed’n,
          497 U.S. 871 (1990) ............................................. 18




Case 2:20-cv-01771-PP Filed 12/08/20 Page 53 of 92 Document 72-2
                                           vi
       Marbury v. Madison,
          5 U.S. (1 Cranch) 137 (1803) .............................. 23
       Marks v. Stinson, 19 F. 3d 873
          (3rd Cir. 1994) ..................................................... 31
       Maryland v. Louisiana,
          451 U.S. 725 (1981) ............................................. 11
       Massachusetts v. Environmental Protection
          Agency, 549 U.S. 497 (2007) ............................... 13
       McPherson v. Blacker, 146 U.S. 1 (1892)..... 16, 21, 25
       Merrell Dow Pharm., Inc. v. Thompson,
          478 U.S. 804 (1986) ............................................... 9
       Mesa v. California, 489 U.S. 121 (1989) .................... 8
       Mississippi v. Louisiana, 506 U.S. 73 (1992) ............ 7
       Morton v. Ruiz, 415 U.S. 199 (1974) ................... 28-29
       Mostyn v. Fabrigas, 98 Eng. Rep.
          1021 (K.B. 1774) .................................................. 34
       Nebraska v. Colorado,
          136 S.Ct. 1034 (2016) .......................................... 34
       New Jersey v. New York,
          345 U.S. 369 (1953) ............................................. 14
       New Mexico v. Colorado,
          137 S.Ct. 2319 (2017) .......................................... 34
       Norman v. Reed, 502 U.S. 279 (1992) ...................... 18
       Parratt v. Taylor, 451 U.S. 527 (1981) ............... 31-32
       Petrella v. MGM, 572 U.S. 663 (2014) ..................... 18
       Profitness Physical Therapy Ctr. v. Pro-
          Fit Orthopedic & Sports Physical Therapy
          P.C., 314 F.3d 62 (2d Cir. 2002) ......................... 19
       Purcell v. Gonzalez, 549 U.S. 1 (2006) ...... 5, 22, 27-28




Case 2:20-cv-01771-PP Filed 12/08/20 Page 54 of 92 Document 72-2
                                           vii
       Republican Party of Pa. v. Boockvar,
          No. 20-542, 2020 U.S. LEXIS 5188
          (Oct. 28, 2020) ..................................................... 26
       Reynolds v. Sims, 377 U.S. 533
          (1964) ............................................... 2, 4, 11, 15, 21
       Roe v. State of Ala. By & Through Evans,
          43 F.3d 574 (11th Cir. 1995) ............................... 31
       Roe v. State of Ala., 68 F.3d 404
          (11th Cir. 1995) ................................................... 31
       Roman Catholic Diocese of Brooklyn, New York
          v. Cuomo, 592 U.S. ___ (Nov. 25, 2020)........ 25, 31
       Rosario v. Rockefeller, 410 U.S. 752 (1973) ............. 25
       Service v. Dulles, 354 U.S. 363 (1957) ..................... 29
       South Carolina v. Katzenbach,
          383 U.S. 301 (1966) ............................................. 25
       Steel Co. v. Citizens for a Better Env’t.,
          523 U.S. 83 (1998) ................................................. 7
       Tashjian v. Republican Party,
          479 U.S. 208 (1986) ............................................. 24
       Texas v. United States,
          523 U.S. 296 (1998) ............................................. 18
       United States Term Limits v. Thornton,
          514 U.S. 779 (1995) ............................................. 21
       United States v. Nevada,
          412 U.S. 534 (1973) ............................................. 20
       Wesberry v. Sanders, 376 U.S. 1 (1964) ......... 1, 12, 22
       What-A-Burger of Va., Inc. v. Whataburger, Inc.,
          357 F.3d 441 (4th Cir. 2004) ............................... 19
       Wisconsin State Legis., No. 20A66, 2020 U.S.
          LEXIS 5187 (Oct. 26, 2020) ................................ 27
       Wyoming v. Oklahoma, 502 U.S. 437 (1992) ........... 23




Case 2:20-cv-01771-PP Filed 12/08/20 Page 55 of 92 Document 72-2
                                         viii
       Yick Wo v. Hopkins, 118 U.S. 356 (1886) ................ 12
       Statutes
       U.S. CONST. art. I, § 4 .............................................. 3-4
       U.S. CONST. art. I, § 4, cl. 1 ..................................... 3-4
       U.S. CONST. art. II, § 1, cl. 2 ............................. passim
       U.S. CONST. art. III.................................... 8, 11-13, 15
       U.S. CONST. art. III, § 2 .......................................... 1, 7
       U.S. CONST. art. V, cl. 3 ............................................ 13
       U.S. CONST. amend. XII ............................................. 6
       U.S. CONST. amend. XIV, § 1, cl. 3 ............ 4, 12, 29-30
       U.S. CONST. amend. XIV, § 1, cl. 4 ............ 4, 12, 29-30
       U.S. CONST. amend. XX, § 1 ....................................... 8
       3 U.S.C. § 2 ................................................. 5, 8, 17, 25
       3 U.S.C. § 5 ............................................................... 20
       3 U.S.C. § 15 ......................................................... 8, 17
       28 U.S.C. § 1251(a) ............................................... 7, 34
       28 U.S.C. § 1331 ......................................................... 9
       52 U.S.C. § 20501(b)(1)-(2) ......................................... 2
       52 U.S.C. § 20501(b)(3)-(4) ......................................... 2
       Rules, Regulations and Orders
       S.Ct. Rule 17.2 ........................................................ 6, 8
       S.Ct. Rule 17.3 ............................................................ 1
       FED. R. CIV. P. 15(a)(1)(A) .......................................... 6
       FED. R. CIV. P. 15(a)(1)(B) .......................................... 6
       FED. R. CIV. P. 15(a)(2) ............................................... 6
       Other Authorities
       BUILDING CONFIDENCE IN U.S. ELECTIONS: REPORT
          OF THE COMMISSION ON FEDERAL ELECTION
          REFORM (Sept. 2005) ............................................. 5




Case 2:20-cv-01771-PP Filed 12/08/20 Page 56 of 92 Document 72-2
                                       ix
       THE FEDERALIST NO. 57 (C. Rossiter, ed. 2003)
         (J. Madison) ......................................................... 26

       Robert G. Natelson, The Original Scope of the
           Congressional Power to Regulate Elections, 13
           U. PA. J. CONST. L. 1 (2010) ........................... 25-26
       J. Story, 1 COMMENTARIES ON THE CONSTITUTION
           OF THE UNITED STATES § 627 (3d ed. 1858) ........ 10




Case 2:20-cv-01771-PP Filed 12/08/20 Page 57 of 92 Document 72-2
                        No. ______, Original


         In the Supreme Court of the United States

                          STATE OF TEXAS,
                                                      Plaintiff,
                                  v.
          COMMONWEALTH OF PENNSYLVANIA, STATE OF
          STATE OF GEORGIA, STATE OF MICHIGAN, AND
                    STATE OF WISCONSIN,
                                                   Defendants.

                      BRIEF IN SUPPORT OF
                 MOTION FOR LEAVE TO FILE
           Pursuant to S.Ct. Rule 17.3 and U.S. CONST. art.
       III, § 2, the State of Texas (“Plaintiff State”)
       respectfully submits this brief in support of its Motion
       for Leave to File a Bill of Complaint against the
       Commonwealth of Pennsylvania and the States of
       Georgia, Michigan, and Wisconsin (collectively,
       “Defendant States”).
                   STATEMENT OF THE CASE
           Lawful elections are at the heart of our freedoms.
       “No right is more precious in a free country than that
       of having a voice in the election of those who make the
       laws under which, as good citizens, we must live.
       Other rights, even the most basic, are illusory if the
       right to vote is undermined.” Wesberry v. Sanders, 376
       U.S. 1, 10 (1964). Trust in the integrity of that process




Case 2:20-cv-01771-PP Filed 12/08/20 Page 58 of 92 Document 72-2
                                  2
       is the glue that binds our citizenry and the States in
       this Union.
           Elections face the competing goals of maximizing
       and counting lawful votes but minimizing and
       excluding unlawful ones. Reynolds v. Sims, 377 U.S.
       533, 554-55 (1964); Bush v. Gore, 531 U.S. 98, 103
       (2000) (“the votes eligible for inclusion in the
       certification are the votes meeting the properly
       established legal requirements”) (“Bush II”); compare
       52 U.S.C. § 20501(b)(1)-(2) (2018) with id.
       § 20501(b)(3)-(4). Moreover, “the right of suffrage can
       be denied by a debasement or dilution of the weight of
       a citizen’s vote just as effectively as by wholly
       prohibiting the free exercise of the franchise.”
       Reynolds, 377 U.S. at 555. Reviewing election results
       requires not only counting lawful votes but also
       eliminating unlawful ones.
            It is an understatement to say that 2020 was not
       a good year. In addition to a divided and partisan
       national mood, the country faced the COVID-19
       pandemic. Certain officials in Defendant States
       presented the pandemic as the justification for
       ignoring state laws regarding absentee and mail-in
       voting. Defendant States flooded their citizenry with
       tens of millions of ballot applications and ballots
       ignoring statutory controls as to how they were
       received, evaluated, and counted. Whether well
       intentioned or not, these unconstitutional and
       unlawful changes had the same uniform effect—they
       made the 2020 election less secure in Defendant
       States. Those changes were made in violation of
       relevant state laws and were made by non-legislative
       entities, without any consent by the state legislatures.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 59 of 92 Document 72-2
                                  3
       These unlawful acts thus directly violated the
       Constitution. U.S. CONST. art. I, § 4; id. art. II, § 1, cl.
       2.
           This case presents a question of law: Did
       Defendant States violate the Electors Clause by
       taking non-legislative actions to change the election
       rules that would govern the appointment of
       presidential electors? Each of these States flagrantly
       violated the statutes enacted by relevant State
       legislatures, thereby violating the Electors Clause of
       Article II, Section 1, Clause 2 of the Constitution. By
       these unlawful acts, Defendant States have not only
       tainted the integrity of their own citizens’ votes, but
       their actions have also debased the votes of citizens in
       the States that remained loyal to the Constitution.
           Elections for federal office must comport with
       federal constitutional standards, see Bush II, 531 U.S.
       at 103-105, and executive branch government officials
       cannot subvert these constitutional requirements, no
       matter their stated intent. For presidential elections,
       each State must appoint its electors to the electoral
       college in a manner that complies with the
       Constitution, specifically the Electors Clause
       requirement that only state legislatures may set the
       rules governing the appointment of electors and the
       elections upon which such appointment is based.1

       1    Subject to override by Congress, state legislatures have the
       exclusive power to regulate the time, place, and manner for
       electing Members of Congress, see U.S. CONST. art. I, § 4, which
       is distinct from legislatures’ exclusive and plenary authority on
       the appointment of presidential electors. When non-legislative
       actors purport to set state election law for presidential elections,
       they violate both the Elections Clause and the Electors Clause.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 60 of 92 Document 72-2
                                      4
       Constitutional Background
            The right to vote is protected by the by the Equal
       Protection Clause and the Due Process Clause. U.S.
       CONST. amend. XIV, § 1, cl. 3-4. Because “the right to
       vote is personal,” Reynolds, 377 U.S. at 561-62 (alter-
       ations omitted), “[e]very voter in a federal … election,
       whether he votes for a candidate with little chance of
       winning or for one with little chance of losing, has a
       right under the Constitution to have his vote fairly
       counted.” Anderson v. United States, 417 U.S. 211, 227
       (1974); Baker v. Carr, 369 U.S. 186, 208 (1962).
       Invalid or fraudulent votes debase or dilute the weight
       of each validly cast vote. Bush II, 531 U.S. at 105. The
       unequal treatment of votes within a state, and
       unequal standards for processing votes raise equal
       protection concerns. Id. Though Bush II did not
       involve an action between States, the concern that
       illegal votes can cancel out lawful votes does not stop
       at a State’s boundary in the context of a Presidential
       election.
            The Electors Clause requires that each State
       “shall appoint” its presidential electors “in such
       Manner as the Legislature thereof may direct.” U.S.
       CONST. art. II, § 1, cl. 2 (emphasis added); cf. id. art. I,
       § 4, cl. 1 (similar for time, place, and manner of federal
       legislative elections). “[T]he state legislature’s power
       to select the manner for appointing electors is
       plenary,” Bush II, 531 U.S. at 104 (emphasis added),
       and sufficiently federal for this Court’s review. Bush
       v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76
       (2000) (“Bush I”). This textual feature of our
       Constitution was adopted to ensure the integrity of
       the presidential selection process: “Nothing was more




Case 2:20-cv-01771-PP Filed 12/08/20 Page 61 of 92 Document 72-2
                                   5
       to be desired than that every practicable obstacle
       should be opposed to cabal, intrigue, and corruption.”
       FEDERALIST NO. 68 (Alexander Hamilton). When a
       State conducts a popular election to appoint electors,
       the State must comply with all constitutional
       requirements. Bush II, 531 U.S. at 104. When a State
       fails to conduct a valid election—for any reason—”the
       electors may be appointed on a subsequent day in such
       a manner as the legislature of such State may direct.”
       3 U.S.C. § 2 (emphasis added).
       Non-Legislative Changes Made in Violation of
       the Electors Clause
            As set forth in the Complaint, executive and
       judicial officials made significant changes to the
       legislatively defined election rules in Defendant
       States. See Compl. at ¶¶ 66-73 (Georgia), 80-93
       (Michigan), 44-55 (Pennsylvania), 106-24 (Wisconsin).
       Taken together, these non-legislative changes did
       away with statutory ballot-security measures for
       absentee and mail-in ballots such as signature
       verification, witness requirements, and statutorily
       authorized secure ballot drop-off locations.
            Citing the COVID-19 pandemic, Defendant States
       gutted the safeguards for absentee ballots through
       non-legislative actions, despite knowledge that
       absentee ballots are “the largest source of potential
       voter fraud,” BUILDING CONFIDENCE IN U.S.
       ELECTIONS: REPORT OF THE COMMISSION ON FEDERAL
       ELECTION REFORM, at 46 (Sept. 2005) (hereinafter,
       “CARTER-BAKER”), which is magnified when absentee
       balloting is shorn of ballot-integrity measures such as
       signature verification, witness requirements, or
       outer-envelope protections, or when absentee ballots




Case 2:20-cv-01771-PP Filed 12/08/20 Page 62 of 92 Document 72-2
                                  6
       are processed and tabulated without bipartisan
       observation by poll watchers.
           Without Defendant States’ combined 62 electoral
       votes, President Trump presumably has 232 electoral
       votes, and former Vice President Biden presumably
       has 244. Thus, Defendant States’ presidential electors
       will determine the outcome of the election.
       Alternatively, if Defendant States are unable to
       certify 37 or more presidential electors, neither
       candidate will have a majority in the electoral college,
       in which case the election would devolve to the House
       of Representatives under the Twelfth Amendment.
           Defendant States experienced serious voting
       irregularities. See Compl. at ¶¶ 75-76 (Georgia), 97-
       101 (Michigan), 55-60 (Pennsylvania), 122-28
       (Wisconsin). At the time of this filing, Plaintiff State
       continues to investigate allegations of not only
       unlawful votes being counted but also fraud. Plaintiff
       State reserves the right to seek leave to amend the
       complaint as those investigations resolve. See S.Ct.
       Rule 17.2; FED. R. CIV. P. 15(a)(1)(A)-(B), (a)(2). But
       even the appearance of fraud in a close election is
       poisonous to democratic principles: “Voters who fear
       their legitimate votes will be outweighed by
       fraudulent ones will feel disenfranchised.” Purcell v.
       Gonzalez, 549 U.S. 1, 4 (2006); Crawford v. Marion
       County Election Bd., 553 U.S. 181, 189 (2008) (States
       have an interest in preventing voter fraud and
       ensuring voter confidence).
                     STANDARD OF REVIEW
           This Court considers two primary factors when it
       decides whether to grant a State leave to file a bill of
       complaint against another State: (1) “the nature of the




Case 2:20-cv-01771-PP Filed 12/08/20 Page 63 of 92 Document 72-2
                                     7
       interest of the complaining State,” and (2) ”the
       availability of an alternative forum in which the issue
       tendered can be resolved.” Mississippi v. Louisiana,
       506 U.S. 73, 77 (1992) (internal quotations omitted)
       Because original proceedings in this Court follow the
       Federal Rules of Civil Procedure, S.Ct. Rule 17.2, the
       facts for purposes of a motion for leave to file are the
       well-pleaded facts alleged in the complaint.
       Hernandez v. Mesa, 137 S.Ct. 2003, 2005 (2017).
                              ARGUMENT
       I. THIS COURT HAS JURISDICTION OVER
            PLAINTIFF STATE’S CLAIMS.
            In order to grant leave to file, this Court first must
       assure itself of its jurisdiction, Steel Co. v. Citizens for
       a Better Env’t., 523 U.S. 83, 95 (1998); cf. Foman v.
       Davis, 371 U.S. 178, 182 (1962) (courts deny leave to
       file amended pleadings that would be futile). That
       standard is met here. Plaintiff State’s fundamental
       rights and interests are at stake. This Court is the
       only venue that can protect Plaintiff State’s electoral
       college votes from being cancelled by the unlawful and
       constitutionally tainted votes cast by electors
       appointed and certified by Defendant States.
            A. The claims fall within this Court’s
                constitutional and statutory subject-
                matter jurisdiction.
            The federal judicial power extends to
       “Controversies between two or more States.” U.S.
       CONST. art. III, § 2, and Congress has placed the
       jurisdiction for such suits exclusively with the
       Supreme Court: “The Supreme Court shall have
       original and exclusive jurisdiction of all controversies
       between two or more States.” 28 U.S.C. § 1251(a)




Case 2:20-cv-01771-PP Filed 12/08/20 Page 64 of 92 Document 72-2
                                    8
       (emphasis added). This Court not only is a permissible
       court for hearing this action; it is the only court that
       can hear this action quickly enough to render relief
       sufficient to avoid constitutionally tainted votes in the
       electoral college and to place the appointment of
       Defendant States’ electors before their legislatures
       pursuant to 3 U.S.C. § 2 in time for a vote in the House
       of Representatives on January 6, 2021. See 3 U.S.C. §
       15. With that relief in place, the House can resolve the
       election on January 6, 2021, in time for the president
       to be selected by the constitutionally set date of
       January 20. U.S. CONST. amend. XX, § 1.
           B. The claims arise under the Constitution.
           When States violate their own election laws, they
       may argue that these violations are insufficiently
       federal to allow review in this Court. Cf. Foster v.
       Chatman, 136 S.Ct. 1737, 1745-46 (2016) (this Court
       lacks jurisdiction to review state-court decisions that
       “rest[] on an adequate and independent state law
       ground”). That attempted evasion would fail for two
       reasons.
           First, in the election context, a state-court remedy
       or a state executive’s administrative action purporting
       to alter state election statutes implicates the Electors
       Clause. See Bush II, 531 U.S. at 105. Even a plausible
       federal-law defense to state action arises under
       federal law within the meaning of Article III. Mesa v.
       California, 489 U.S. 121, 136 (1989) (holding that “it
       is the raising of a federal question in the officer’s
       removal petition that constitutes the federal law
       under which the action against the federal officer
       arises for Art. III purposes”). Constitutional arising-
       under jurisdiction exceeds statutory federal-question




Case 2:20-cv-01771-PP Filed 12/08/20 Page 65 of 92 Document 72-2
                                   9
       jurisdiction of federal district courts,2 and—indeed—
       we did not even have federal-question jurisdiction
       until 1875. Merrell Dow Pharm., 478 U.S. at 807.
       Plaintiff States’ Electoral Clause claims arise under
       the Constitution and so are federal, even if the only
       claim is that Defendant States violated their own
       state election statutes. Moreover, as is explained
       below, Defendant States’ actions injure the interests
       of Plaintiff State in the appointment of electors to the
       electoral college in a manner that is inconsistent with
       the Constitution.
            Given this federal-law basis against these state
       actions, the state actions are not “independent” of the
       federal constitutional requirements that provide this
       Court jurisdiction. Fox Film Corp. v. Muller, 296 U.S.
       207, 210-11 (1935); cf. City of Chicago v. Int’l Coll. of
       Surgeons, 522 U.S. 156, 164 (1997) (noting that “even
       though state law creates a party’s causes of action, its
       case might still ‘arise under’ the laws of the United
       States if a well-pleaded complaint established that its
       right to relief under state law requires resolution of a
       substantial question of federal law” and collecting
       cases) (internal quotations and alterations omitted).
       Plaintiff State’s claims therefore fall within this
       Court’s jurisdiction.
            Second, state election law is not purely a matter
       of state law because it applies “not only to elections to
       state offices, but also to the election of Presidential

       2    The statute for federal officer removal at issue in Mesa omits
       the well-pleaded complaint rule, id., which is a statutory
       restriction on federal question jurisdiction under 28 U.S.C. §
       1331. See Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804,
       808 (1986).




Case 2:20-cv-01771-PP Filed 12/08/20 Page 66 of 92 Document 72-2
                                    10
       electors,” meaning that state law operates, in part, “by
       virtue of a direct grant of authority made under Art.
       II, § 1, cl. 2, of the United States Constitution.” Bush
       I, 531 U.S. at 76. Logically, “any state authority to
       regulate election to [federal] offices could not precede
       their very creation by the Constitution,” meaning that
       any “such power had to be delegated to, rather than
       reserved by, the States.” Cook v. Gralike, 531 U.S.
       510, 522 (2001) (internal quotations omitted). “It is no
       original prerogative of State power to appoint a
       representative, a senator, or President for the Union.”
       J. Story, 1 COMMENTARIES ON THE CONSTITUTION OF
       THE UNITED STATES § 627 (3d ed. 1858). For these
       reasons, any “significant departure from the
       legislative scheme for appointing Presidential electors
       presents a federal constitutional question.” Bush II,
       531 U.S. at 113 (Rehnquist, C.J., concurring).
            Under these circumstances, this Court has the
       power both to review and to remedy a violation of the
       Constitution. Significantly, parties do not need
       winning hands to establish jurisdiction. Instead,
       jurisdiction exists when “the right of the petitioners to
       recover under their complaint will be sustained if the
       Constitution and laws of the United States are given
       one construction,” even if the right “will be defeated if
       they are given another.” Bell v. Hood, 327 U.S. 678,
       685 (1946). At least as to jurisdiction, a plaintiff need
       survive only the low threshold that “the alleged claim
       under the Constitution or federal statutes [not] … be
       immaterial and made solely for the purpose of
       obtaining jurisdiction or … wholly insubstantial and
       frivolous.” Id. at 682. The bill of complaint meets that
       test.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 67 of 92 Document 72-2
                                  11
           C. The claims raise a “case or controversy”
               between the States.
           Like any other action, an original action must
       meet the Article III criteria for a case or controversy:
       “it must appear that the complaining State has
       suffered a wrong through the action of the other State,
       furnishing ground for judicial redress, or is asserting
       a right against the other State which is susceptible of
       judicial enforcement according to the accepted
       principles of the common law or equity systems of
       jurisprudence.” Maryland v. Louisiana, 451 U.S. 725,
       735-36 (1981) (internal quotations omitted). Plaintiff
       State has standing under those rules.3
           With voting, “‘the right of suffrage can be denied
       by a debasement or dilution of the weight of a citizen’s
       vote just as effectively as by wholly prohibiting the
       free exercise of the franchise.’” Bush II, 531 U.S. at
       105 (quoting Reynolds, 377 U.S. at 555). In
       presidential elections, “the impact of the votes cast in
       each State is affected by the votes cast for the various
       candidates in other States.” Anderson v. Celebrezze,
       460 U.S. 780, 795 (1983). Thus, votes in Defendant
       States affect the votes in Plaintiff State, as set forth
       in more detail below.



       3    At its constitutional minimum, standing doctrine measures
       the necessary effect on plaintiffs under a tripartite test:
       cognizable injury to the plaintiffs, causation by the challenged
       conduct, and redressable by a court. Lujan v. Defenders of
       Wildlife, 504 U.S. 555, 561-62 (1992). The rules for standing in
       state-versus-state actions is the same as the rules in other
       actions under Article III. See Maryland v. Louisiana, 451 U.S.
       725, 736 (1981).




Case 2:20-cv-01771-PP Filed 12/08/20 Page 68 of 92 Document 72-2
                                   12
                1. Plaintiff State suffers an injury in
                    fact.
           The citizens of Plaintiff State have the right to
       demand that all other States abide by the
       constitutionally set rules in appointing presidential
       electors to the electoral college. “No right is more
       precious in a free country than that of having a voice
       in the election of those who make the laws under
       which, as good citizens, we must live. Other rights,
       even the most basic, are illusory if the right to vote is
       undermined.” Wesberry, 376 U.S. at 10; Yick Wo v.
       Hopkins, 118 U.S. 356, 370 (1886) (“the political
       franchise of voting” is “a fundamental political right,
       because preservative of all rights”). “Every voter in a
       federal … election, whether he votes for a candidate
       with little chance of winning or for one with little
       chance of losing, has a right under the Constitution to
       have his vote fairly counted.” Anderson v. United
       States, 417 U.S. at 227; Baker, 369 U.S. at 208. Put
       differently, “a citizen has a constitutionally protected
       right to participate in elections on an equal basis with
       other citizens in the jurisdiction,” Dunn v. Blumstein,
       405 U.S. 330, 336 (1972), and—unlike the residency
       durations required in Dunn—the “jurisdiction” here is
       the entire United States. In short, the rights at issue
       are congeable under Article III.
           Significantly, Plaintiff State presses its own form
       of voting-rights injury as States. As with the one-
       person, one-vote principle for congressional
       redistricting in Wesberry, the equality of the States
       arises from the structure of the Constitution, not from
       the Equal Protection or Due Process Clauses. See
       Wesberry, 376 U.S. at 7-8; id. n.10 (expressly not




Case 2:20-cv-01771-PP Filed 12/08/20 Page 69 of 92 Document 72-2
                                   13
       reaching claims under Fourteenth Amendment).
       Whereas the House represents the People
       proportionally, the Senate represents the States. See
       U.S. CONST. art. V, cl. 3 (“no state, without its consent,
       shall be deprived of its equal suffrage in the Senate”).
       While Americans likely care more about who is elected
       President, the States have a distinct interest in who
       is elected Vice President and thus who can cast the tie-
       breaking vote in the Senate. Through that interest,
       States suffer an Article III injury when another State
       violates federal law to affect the outcome of a
       presidential election. This injury is particularly acute
       in 2020, where a Senate majority often will hang on
       the Vice President’s tie-breaking vote because of the
       nearly equal—and, depending on the outcome of
       Georgia run-off elections in January, possibly equal—
       balance between political parties. Quite simply, it is
       vitally important to the States who becomes Vice
       President.
            Because individual citizens may arguably suffer
       only a generalized grievance from Electors Clause
       violations, States have standing where their citizen
       voters would not, Lance v. Coffman, 549 U.S. 437, 442
       (2007) (distinguishing citizen plaintiffs from citizen
       relators who sued in the name of a state). In
       Massachusetts v. Environmental Protection Agency,
       549 U.S. 497 (2007), this Court held that states
       seeking to protect their sovereign interests are
       “entitled to special solicitude in our standing
       analysis.” Id. at 520. While Massachusetts arose in a
       different context—the same principles of federalism
       apply equally here to require special deference to the
       sovereign states on standing questions.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 70 of 92 Document 72-2
                                 14
            In addition to standing for their own injuries,
       States can assert parens patriae standing for their
       citizens who are presidential electors.4 Like
       legislators, presidential electors assert “legislative
       injury” whenever allegedly improper actions deny
       them a working majority. Coleman v. Miller, 307 U.S.
       433, 435 (1939). The electoral college is a zero-sum
       game. If Defendant States’ unconstitutionally
       appointed electors vote for a presidential candidate
       opposed by the Plaintiff State’s electors, that operates
       to defeat Plaintiff State’s interests.5 Indeed, even
       without an electoral college majority, presidential
       electors suffer the same voting-debasement injury as
       voters generally: “It must be remembered that ‘the

       4    “The ‘parens patriae’ doctrine … is a recognition of the
       principle that the state, when a party to a suit involving a matter
       of sovereign interest, ‘must be deemed to represent all its
       citizens.’” New Jersey v. New York, 345 U.S. 369, 372-73 (1953)
       (quoting Kentucky v. Indiana, 281 U.S. 163, 173 (1930)).
       5    Because Plaintiff State appointed its electors consistent
       with the Constitution, they suffer injury if its electors are
       defeated by Defendant States’ unconstitutionally appointed
       electors. This injury is all the more acute because Plaintiff State
       has taken steps to prevent fraud. For example, Texas does not
       allow no excuse vote by mail (Texas Election Code Sections
       82.001-82.004); has strict signature verification procedures (Tex.
       Election Code §87.027(j); Early voting ballot boxes have two locks
       and different keys and other strict security measures (Tex.
       Election Code §§85.032(d) & 87.063); requires voter ID (House
       Comm. on Elections, Bill Analysis, Tex. H.B. 148, 83d R.S.
       (2013)); has witness requirements for assisting those in need
       (Tex. Election Code §§ 86.0052 & 86.0105), and does not allow
       ballot harvesting Tex. Election Code 86.006(f)(1-6). Unlike
       Defendant States, Plaintiff State neither weakened nor allowed
       the weakening of its ballot-integrity statutes by non-legislative
       means.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 71 of 92 Document 72-2
                                   15
       right of suffrage can be denied by a debasement or
       dilution of the weight of a citizen’s vote just as
       effectively as by wholly prohibiting the free exercise of
       the franchise.’” Bush II, 531 U.S. at 105 (quoting
       Reynolds v. Sims, 377 U. S. 533, 555 (1964)) (“Bush
       II”). Finally, once Plaintiff State has standing to
       challenge Defendant States’ unlawful actions,
       Plaintiff State may do so on any legal theory that
       undermines those actions. Duke Power Co. v. Carolina
       Envtl. Study Group, Inc., 438 U.S. 59, 78-81 (1978);
       DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 353 &
       n.5 (2006). Injuries to Plaintiff State’s electors serve
       as an Article III basis for a parens patriae action.
                2. Defendant States caused the
                    injuries.
            Non-legislative officials in Defendant States
       either directly caused the challenged violations of the
       Electors Clause or, in the case of Georgia, acquiesced
       to them in settling a federal lawsuit. The Defendants
       thus caused the Plaintiff’s injuries.
                3. The requested relief would redress
                    the injuries.
            This Court has authority to redress Plaintiff
       State’s injuries, and the requested relief will do so.
            First, while Defendant States are responsible for
       their elections, this Court has authority to enjoin
       reliance on unconstitutional elections:
            When the state legislature vests the right to
            vote for President in its people, the right to
            vote as the legislature has prescribed is
            fundamental; and one source of its funda-
            mental nature lies in the equal weight




Case 2:20-cv-01771-PP Filed 12/08/20 Page 72 of 92 Document 72-2
                                   16
           accorded to each vote and the equal dignity
           owed to each voter.
       Bush II, 531 U.S. at 104; City of Boerne v. Flores, 521
       U.S. 507, 524 (1997) (“power to interpret the
       Constitution in a case or controversy remains in the
       Judiciary”). Plaintiff State does not ask this Court to
       decide who won the election; they only ask that the
       Court enjoin the clear violations of the Electors Clause
       of the Constitution.
           Second, the relief that Plaintiff State requests—
       namely, remand to the State legislatures to allocate
       electors in a manner consistent with the
       Constitution—does not violate Defendant States’
       rights or exceed this Court’s power. The power to
       select electors is a plenary power of the State
       legislatures, and this remains so, without regard to
       state law:
           This power is conferred upon the legislatures
           of the States by the Constitution of the United
           States, and cannot be taken from them or
           modified by their State constitutions….
           Whatever provisions may be made by statute,
           or by the state constitution, to choose electors
           by the people, there is no doubt of the right of
           the legislature to resume the power at any
           time, for it can neither be taken away nor
           abdicated.
       McPherson v. Blacker, 146 U.S. 1, 35 (1892) (internal
       quotations omitted); accord Bush I, 531 U.S. at 76-77;
       Bush II, 531 U.S at 104.
           Third, uncertainty of how Defendant States’
       legislatures will allocate their electors is irrelevant to
       the question of redressability:




Case 2:20-cv-01771-PP Filed 12/08/20 Page 73 of 92 Document 72-2
                                   17
            If a reviewing court agrees that the agency
            misinterpreted the law, it will set aside the
            agency’s action and remand the case – even
            though the agency … might later, in the
            exercise of its lawful discretion, reach the
            same result for a different reason.
       FEC v. Akins, 524 U.S. 11, 25 (1998). Defendant
       States’ legislatures would remain free to exercise
       their plenary authority under the Electors Clause in
       any constitutional manner they wish. Under Akins,
       the simple act of reconsideration under lawful means
       is redress enough.
            Fourth, the requested relief is consistent with
       federal election law: “Whenever any State has held an
       election for the purpose of choosing electors, and has
       failed to make a choice on the day prescribed by law,
       the electors may be appointed on a subsequent day in
       such a manner as the legislature of such State may
       direct.” 3 U.S.C. § 2. Regardless of the statutory
       deadlines for the electoral college to vote, this Court
       could enjoin reliance on the results from the
       constitutionally tainted November 3 election, remand
       the appointment of electors to Defendant States, and
       order Defendant States’ legislatures to certify their
       electors in a manner consistent with the Constitution,
       which could be accomplished well in advance of the
       statutory deadline of January 6 for House to count the
       presidential electors’ votes. 3 U.S.C. § 15.
            D. This action is not moot and will not
                become moot.
            None of the looming election deadlines are
       constitutional, and they all are within this Court’s
       power to enjoin. Indeed, if this Court vacated a State’s




Case 2:20-cv-01771-PP Filed 12/08/20 Page 74 of 92 Document 72-2
                                    18
       appointment of presidential electors, those electors
       could not vote on December 14, 2020; if the Court
       vacated their vote after the fact, the House of
       Representatives could not count those votes on
       January 6, 2021. Moreover, any remedial action can
       be complete well before January 6, 2020. Indeed, even
       the swearing in of the next President on January 20,
       2021, will not moot this case because review could
       outlast even the selection of the next President under
       “the ‘capable of repetition, yet evading review’
       doctrine,” which applies “in the context of election
       cases … when there are ‘as applied’ challenges as well
       as in the more typical case involving only facial
       attacks.” FEC v. Wisconsin Right to Life, Inc., 551 U.S.
       449, 463 (2007) (internal quotations omitted); accord
       Norman v. Reed, 502 U.S. 279, 287-88 (1992).
       Mootness is not, and will not become, an issue here.
           E. This matter is ripe for review.
           Plaintiff State’s claims are clearly ripe now, but
       they were not ripe before the election: “A claim is not
       ripe for adjudication if it rests upon contingent future
       events that may not occur as anticipated, or indeed
       may not occur at all.” Texas v. United States, 523 U.S.
       296, 300 (1998) (internal quotations and citations
       omitted). Prior to the election, there was no reason to
       know who would win the vote in any given State.
           Ripeness also raises the question of laches, which
       Justice Blackmun called “precisely the opposite argu-
       ment” from ripeness. Lujan v. Nat’l Wildlife Fed’n,
       497 U.S. 871, 915 n.16 (1990) (Blackmun, J.,
       dissenting). Laches is an equitable defense against
       unreasonable delay in commencing suit. Petrella v.
       MGM, 572 U.S. 663, 667 (2014). This action was




Case 2:20-cv-01771-PP Filed 12/08/20 Page 75 of 92 Document 72-2
                                   19
       neither unreasonably delayed nor is prejudicial to
       Defendant States.
            Before the election, Plaintiff States had no ripe
       claim against a Defendant State:
            “One cannot be guilty of laches until his right
            ripens into one entitled to protection. For only
            then can his torpor be deemed inexcusable.”
       What-A-Burger of Va., Inc. v. Whataburger, Inc., 357
       F.3d 441, 449-50 (4th Cir. 2004) (quoting 5 J. Thomas
       McCarthy, MCCARTHY ON TRADEMARKS AND UNFAIR
       COMPETITION § 31: 19 (4th ed. 2003); Gasser Chair Co.
       v. Infanti Chair Mfg. Corp., 60 F.3d 770, 777 (Fed. Cir.
       1995) (same); Profitness Physical Therapy Ctr. v. Pro-
       Fit Orthopedic & Sports Physical Therapy P.C., 314
       F.3d 62, 70 (2d Cir. 2002) (same). Plaintiff State could
       not have brought this action before the election
       results. The extent of the county-level deviations from
       election statutes in Defendant States became evident
       well after the election. Neither ripeness nor laches
       presents a timing problem here.
            F. This action does not raise a non-
                justiciable political question.
            The “political questions doctrine” does not apply
       here. Under that doctrine, federal courts will decline
       to review issues that the Constitution delegates to one
       of the other branches—the “political branches”—of
       government. While picking electors involves political
       rights, the Supreme Court has ruled in a line of cases
       beginning with Baker that constitutional claims
       related to voting (other than claims brought under the
       Guaranty Clause) are justiciable in the federal courts.
       As the Court held in Baker, litigation over political
       rights is not the same as a political question:




Case 2:20-cv-01771-PP Filed 12/08/20 Page 76 of 92 Document 72-2
                                    20
            We hold that this challenge to an
            apportionment presents no nonjusticiable
            “political question.” The mere fact that the
            suit seeks protection of a political right does
            not mean it presents a political question. Such
            an objection “is little more than a play upon
            words.”
       Baker, 369 U.S. at 209. This is no political question; it
       is a constitutional one that this Court should answer.
            G. No adequate alternate remedy or forum
                exists.
            In determining whether to hear a case under this
       Court’s original jurisdiction, the Court has considered
       whether a plaintiff State “has another adequate forum
       in which to settle [its] claim.” United States v. Nevada,
       412 U.S. 534, 538 (1973). This equitable limit does not
       apply here because Plaintiff State cannot sue
       Defendant States in any other forum.
            To the extent that Defendant States wish to avail
       themselves of 3 U.S.C. § 5’s safe harbor, Bush I, 531
       U.S. at 77-78, this action will not meaningfully stand
       in their way:
            The State, of course, after granting the
            franchise in the special context of Article II,
            can take back the power to appoint electors. …
            There is no doubt of the right of the legislature
            to resume the power at any time, for it can
            neither be taken away nor abdicated[.]
       Bush II, 531 U.S. at 104 (citations and internal
       quotations omitted).6 Defendant States’ legislature

       6   Indeed, the Constitution also includes another backstop: “if
       no person have such majority [of electoral votes], then from the




Case 2:20-cv-01771-PP Filed 12/08/20 Page 77 of 92 Document 72-2
                                  21
       will remain free under the Constitution to appoint
       electors or vote in any constitutional manner they
       wish. The only thing that they cannot do—and should
       not wish to do—is to rely on an allocation conducted
       in violation of the Constitution to determine the
       appointment of presidential electors.
           Moreover, if this Court agrees with Plaintiff State
       that Defendant States’ appointment of presidential
       electors under the recently conducted elections would
       be unconstitutional, then the statutorily created safe
       harbor cannot be used as a justification for a violation
       of the Constitution. The safe-harbor framework
       created by statute would have to yield in order to
       ensure that the Constitution was not violated.
           It is of no moment that Defendants’ state laws may
       purport to tether state legislatures to popular votes.
       Those state limits on a state legislature’s exercising
       federal constitutional functions cannot block action
       because the federal Constitution “transcends any
       limitations sought to be imposed by the people of a
       State” under this Court’s precedents. Leser v. Garnett,
       258 U.S. 130, 137 (1922); see also Bush I, 531 U.S. at
       77; United States Term Limits v. Thornton, 514 U.S.
       779, 805 (1995) (“the power to regulate the incidents
       of the federal system is not a reserved power of the
       States, but rather is delegated by the Constitution”).
       As this Court recognized in McPherson v. Blacker, the
       authority to choose presidential electors:



       persons having the highest numbers not exceeding three on the
       list of those voted for as President, the House of Representatives
       shall choose immediately, by ballot.” U.S. CONST. amend. XII.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 78 of 92 Document 72-2
                                  22
           is conferred upon the legislatures of the states
           by the Constitution of the United States, and
           cannot be taken from them or modified by
           their state constitutions. ... Whatever
           provisions may be made by statute, or by the
           state constitution, to choose electors by the
           people, there is no doubt of the right of the
           legislature to resume the power at any time, for
           it can neither be taken away or abdicated.
       146 U.S. 1, 35 (1892) (emphasis added) (internal
       quotations omitted). Defendant States would suffer no
       cognizable injury from this Court’s enjoining their
       reliance on an unconstitutional vote.
       II. THIS CASE PRESENTS CONSTITUTIONAL
           QUESTIONS OF IMMENSE NATIONAL
           CONSEQUENCE THAT WARRANT THIS
           COURT’S DISCRETIONARY REVIEW.
           Electoral integrity ensures the legitimacy of not
       just our governmental institutions, but the Republic
       itself. See Wesberry, 376 U.S. at 10. “Voters who fear
       their legitimate votes will be outweighed by
       fraudulent ones will feel disenfranchised.” Purcell,
       549 U.S. at 4. Against that backdrop, few cases could
       warrant this Court’s review more than this one. In
       addition, the constitutionality of the process for
       selecting the President is of extreme national
       importance. If Defendant States are permitted to
       violate the requirements of the Constitution in the
       appointment of their electors, the resulting vote of the
       electoral college not only lacks constitutional
       legitimacy, but the Constitution itself will be forever
       sullied.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 79 of 92 Document 72-2
                                  23
            Though the Court claims “discretion when
       accepting original cases, even as to actions between
       States where [its] jurisdiction is exclusive,” Wyoming
       v. Oklahoma, 502 U.S. 437, 450 (1992) (internal
       quotations omitted), this is not a case where the Court
       should apply that discretion “sparingly.” Id. While
       Plaintiff State disputes that exercising this Court’s
       original jurisdiction is discretionary, see Section III,
       infra, the clear unlawful abrogation of Defendant
       States’ election laws designed to ensure election
       integrity by a few officials, and examples of material
       irregularities in the 2020 election cumulatively
       warrant this Court’s exercising jurisdiction as this
       Court’s “unsought responsibility to resolve the federal
       and constitutional issues the judicial system has been
       forced to confront.” Bush II, 531 U.S. at 111; see also
       Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803)
       (“It is emphatically the province and duty of the
       judicial department to say what the law is.”). While
       isolated irregularities could be “garden-variety”
       election irregularities that do not raise a federal
       question,7 the closeness of the presidential election
       results, combined with the unconstitutional setting-
       aside of state election laws by non-legislative actors
       call both the result and the process into question.




       7    “To be sure, ‘garden variety election irregularities’ may not
       present facts sufficient to offend the Constitution’s guarantee of
       due process[.]” Hunter v. Hamilton Cty. Bd. of Elections, 635 F.3d
       219, 232 (6th Cir. 2011) (quoting Griffin, 570 F.2d at 1077-79)).




Case 2:20-cv-01771-PP Filed 12/08/20 Page 80 of 92 Document 72-2
                                  24
            A. The 2020 election suffered from serious
                irregularities that constitutionally
                prohibit using the reported results.
            Defendant States’ administration of the 2020
       election violated several constitutional requirements
       and, thus, violated the rights that Plaintiff State
       seeks to protect. “When the state legislature vests the
       right to vote for President in its people, the right to
       vote as the legislature has prescribed is fundamental;
       and one source of its fundamental nature lies in the
       equal weight accorded to each vote and the equal
       dignity owed to each voter.” Bush II, 531 U.S. at 104.8
       Even a State legislature vested with authority to
       regulate election procedures lacks authority to
       “abridg[e …] fundamental rights, such as the right to
       vote.” Tashjian v. Republican Party, 479 U.S. 208, 217
       (1986). As demonstrated in this section, Defendant
       States’ administration of the 2020 election violated
       the Electors Clause, which renders invalid any
       appointment of electors based upon those election
       results, unless the relevant State legislatures review
       and modify or expressly ratify those results as
       sufficient to determine the appointment of electors.
       For example, even without fraud or nefarious intent,
       a mail-in vote not subjected to the State legislature’s
       ballot-integrity measures cannot be counted.
            It does not matter that a judicial or executive
       officer sought to bypass that screening in response to
       the COVID pandemic: the choice was not theirs to


       8   The right to vote is “a fundamental political right, because
       preservative of all rights.” Reynolds, 377 U.S. at 561-62 (internal
       quotations omitted).




Case 2:20-cv-01771-PP Filed 12/08/20 Page 81 of 92 Document 72-2
                                  25
       make. “Government is not free to disregard the [the
       Constitution] in times of crisis.” Roman Catholic
       Diocese of Brooklyn, New York v. Cuomo, 592 U.S. ___
       (Nov. 25, 2020) (Gorsuch, J., concurring). With all
       unlawful votes discounted, the election result is an
       open question that this Court must address. Under 3
       U.S.C. § 2, the State legislatures may answer the
       question, but the question must be asked here.
               1. Defendant States violated the
                    Electors Clause by modifying their
                    legislatures’ election laws through
                    non-legislative action.
            The Electors Clause grants authority to state
       legislatures under both horizontal and vertical
       separation of powers. It provides authority to each
       State—not to federal actors—the authority to dictate
       the manner of selecting presidential electors. And
       within each State, it explicitly allocates that authority
       to a single branch of State government: to the
       “Legislature thereof.” U.S. CONST. art. II, § 1, cl. 2.
       State legislatures’ primacy vis-à-vis non-legislative
       actors—whether State or federal—is even more
       significant than congressional primacy vis-à-vis State
       legislatures.
            The State legislatures’ authority is plenary. Bush
       II, 531 U.S. at 104. It “cannot be taken from them or
       modified” even through “their state constitutions.”
       McPherson, 146 U.S. at 35; Bush I, 531 U.S at 76-77;
       Bush II, 531 U.S at 104. The Framers allocated
       election authority to State legislatures as the branch
       closest—and most accountable—to the People. See,
       e.g., Robert G. Natelson, The Original Scope of the
       Congressional Power to Regulate Elections, 13 U. PA.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 82 of 92 Document 72-2
                                   26
       J. CONST. L. 1, 31 (2010) (collecting Founding-era
       documents); cf. THE FEDERALIST NO. 57, at 350 (C.
       Rossiter, ed. 2003) (J. Madison) (“House of
       Representatives is so constituted as to support in its
       members a habitual recollection of their dependence
       on the people”). Thus, only the State legislatures are
       permitted to create or modify the respective State’s
       rules for the appointment of presidential electors. U.S.
       CONST. art. II, § 1, cl. 2.
            “[T]here must be a substantial regulation of
       elections if they are to be fair and honest and if some
       sort of order, rather than chaos, is to accompany the
       democratic processes.” Burdick v. Takushi, 504 U.S.
       428, 433 (1992) (interior quotations omitted). Thus,
       for example, deadlines are necessary, even if some
       votes sent via absentee ballot do not arrive timely.
       Rosario v. Rockefeller, 410 U.S. 752, 758 (1973). Even
       more importantly in this pandemic year with
       expanded mail-in voting, ballot-integrity measures—
       e.g., witness requirements, signature verification, and
       the like—are an essential component of any
       legislative expansion of mail-in voting. See CARTER-
       BAKER, at 46 (absentee ballots are “the largest source
       of potential voter fraud”). Though it may be tempting
       to permit a breakdown of the constitutional order in
       the face of a global pandemic, the rule of law demands
       otherwise.
            Specifically, because the Electors Clause makes
       clear that state legislative authority is exclusive, non-
       legislative actors lack authority to amend statutes.
       Republican Party of Pa. v. Boockvar, No. 20-542, 2020
       U.S. LEXIS 5188, at *4 (Oct. 28, 2020) (“there is a
       strong likelihood that the State Supreme Court




Case 2:20-cv-01771-PP Filed 12/08/20 Page 83 of 92 Document 72-2
                                   27
       decision violates the Federal Constitution”) (Alito, J.,
       concurring); Wisconsin State Legis., No. 20A66, 2020
       U.S. LEXIS 5187, at *11-14 (Oct. 26, 2020)
       (Kavanaugh, J., concurring in denial of application to
       vacate stay); cf. Grayned v. City of Rockford, 408 U.S.
       104, 110 (1972) (“it is not within our power to construe
       and narrow state laws”); Free Enter. Fund v. Pub. Co.
       Accounting Oversight Bd., 561 U.S. 477, 509-10 (2010)
       (“editorial freedom … [to “blue-pencil” statutes]
       belongs to the Legislature, not the Judiciary”). That
       said, courts can enjoin elections or even enforcement
       of unconstitutional election laws, but they cannot
       rewrite the law in federal presidential elections.
            For example, if a state court enjoins or modifies
       ballot-integrity measures adopted to allow absentee
       or mail-in voting, that invalidates ballots cast under
       the relaxed standard unless the legislature has—prior
       to the election—ratified the new procedure. Without
       pre-election legislative ratification, results based on
       the treatment and tabulation of votes done in
       violation of state law cannot be used to appoint
       presidential electors.
            Elections must be lawful contests, but they should
       not be mere litigation contests where the side with the
       most lawyers wins. As with the explosion of nation-
       wide injunctions, the explosion of challenges to State
       election law for partisan advantage in the lead-up to
       the 2020 election “is not normal.” Dep’t of Homeland
       Sec. v. New York, 140 S. Ct. 599, 600 (2020) (Gorsuch,
       J., concurring in the grant of stay). Nor is it healthy.
       Under the “Purcell principle,” federal courts generally
       avoid enjoining state election laws in the period close
       to an election. Purcell, 549 U.S. at 4-5 (citing “voter




Case 2:20-cv-01771-PP Filed 12/08/20 Page 84 of 92 Document 72-2
                                   28
       confusion and consequent incentive to remain away
       from the polls”). Purcell raises valid concerns about
       confusion in the run-up to elections, but judicial
       election-related injunctions also raise post-election
       concerns. For example, if a state court enjoins ballot-
       integrity measures adopted to secure absentee or
       mail-in voting, that invalidates ballots cast under the
       relaxed standard unless the State legislature has had
       time to ratify the new procedure. Without either pre-
       election legislative ratification or a severability clause
       in the legislation that created the rules for absentee
       voting by mail, the state court’s actions operate to
       violate the Electors Clause.
                2. State and local administrator’s
                    systemic failure to follow State
                    election qualifies as an unlawful
                    amendment of State law.
           When non-legislative state and local executive
       actors engage in systemic or intentional failure to
       comply with their State’s duly enacted election laws,
       they adopt by executive fiat a de facto equivalent of an
       impermissible amendment of State election law by an
       executive or judicial officer. See Section II.A.1, supra.
       This Court recognizes an executive’s “consciously and
       expressly adopt[ing] a general policy that is so
       extreme as to amount to an abdication of its statutory
       responsibilities” as another form of reviewable final
       action, even if the policy is not a written policy.
       Heckler v. Chaney, 470 U.S. 821, 833 n.4 (1985)
       (interior quotations omitted); accord id. at 839
       (Brennan, J., concurring). Without a bona fide
       amendment to State election law by the legislature,
       executive officers must follow state law. Cf. Morton v.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 85 of 92 Document 72-2
                                   29
       Ruiz, 415 U.S. 199, 235 (1974); Service v. Dulles, 354
       U.S. 363, 388-89 (1957). The wrinkle here is that the
       non-legislative actors lack the authority under the
       federal Constitution to enact a bona fide amendment,
       regardless of whatever COVID-related emergency
       power they may have.
            This form of executive nullification of state law by
       statewide, county, or city officers is a variant of
       impermissible amendment by a non-legislative actor.
       See Section II.A.1, supra. Such nullification is always
       unconstitutional, but it is especially egregious when it
       eliminates legislative safeguards for election integrity
       (e.g., signature and witness requirements for absentee
       ballots, poll watchers9). Systemic failure by statewide,
       county, or city election officials to follow State election
       law is no more permissible than formal amendments
       by an executive or judicial actor.
                 3. Defendant States’ administration of
                    the 2020 election violated the
                    Fourteenth Amendment.
            In each of Defendant States, important rules
       governing the sending, receipt, validity, and counting
       of ballots were modified in a manner that varied from
       county to county. These variations from county to
       county violated the Equal Protection Clause, as this

       9    Poll watchers are “prophylactic measures designed to pre-
       vent election fraud,” Harris v. Conradi, 675 F.2d 1212, 1216 n.10
       (11th Cir. 1982), and “to insure against tampering with the
       voting process.” Baer v. Meyer, 728 F.2d 471, 476 (10th Cir.
       1984). For example, poll monitors reported that 199 Chicago
       voters cast 300 party-line Democratic votes, as well as three
       party-line Republican votes in one election. Barr v. Chatman,
       397 F.2d 515, 515-16 & n.3 (7th Cir. 1968).




Case 2:20-cv-01771-PP Filed 12/08/20 Page 86 of 92 Document 72-2
                                  30
       Court explained at length in Bush II. Each vote must
       be treated equally. “When the state legislature vests
       the right to vote for President in its people, the right
       to vote as the legislature has prescribed is
       fundamental; and one source of its fundamental
       nature lies in the equal weight accorded to each vote
       and the equal dignity owed to each voter.” Bush II, 531
       U.S. at 104. The Equal Protection Clause demands
       uniform “statewide standards for determining what is
       a legal vote.” Id. at 110.
           Differential intrastate voting standards are
       “hostile to the one man, one vote basis of our
       representative government.” Bush II, 531 U.S. at 107
       (internal quotations omitted). These variations from
       county to county also appear to have operated to affect
       the election result. For example, the obstruction of
       poll-watcher requirements that occurred in
       Michigan’s Wayne County may have contributed to
       the unusually high number of more than 173,000
       votes which are not tied to a registered voter and that
       71 percent of the precincts are out of balance with no
       explanation. Compl. ¶ 97.
           Regardless of whether the modification of legal
       standards in some counties in Defendant States tilted
       the election outcome in those States, it is clear that
       the standards for determining what is a legal vote
       varied greatly from county to county. That constitutes
       a clear violation of the Equal Protection Clause; and
       it calls into question the constitutionality of any
       Electors appointed by Defendant States based on such
       an unconstitutional election.
           The Fourteenth Amendment’s due process clause
       protects the fundamental right to vote against “[t]he




Case 2:20-cv-01771-PP Filed 12/08/20 Page 87 of 92 Document 72-2
                                   31
       disenfranchisement of a state electorate.” Duncan v.
       Poythress, 657 F.2d 691, 702 (5th Cir. 1981).
       Weakening or eliminating signature-validating
       requirements, then restricting poll watchers also
       undermines the 2020 election’s integrity—especially
       as practiced in urban centers with histories of
       electoral fraud—also violates substantive due process.
       Griffin v. Burns, 570 F.2d 1065, 1077 (1st Cir. 1978)
       (“violation of the due process clause may be indicated”
       if “election process itself reaches the point of patent
       and fundamental unfairness”); see also Florida State
       Conference of N.A.A.C.P. v. Browning, 522 F.3d 1153,
       1183-84 (11th Cir. 2008); Roe v. State of Ala. By &
       Through Evans, 43 F.3d 574, 580-82 (11th Cir. 1995);
       Roe v. State of Ala., 68 F.3d 404, 407 (11th Cir. 1995);
       Marks v. Stinson, 19 F. 3d 873, 878 (3rd Cir. 1994).
       Defendant States made concerted efforts to weaken or
       nullify their legislatures’ ballot-integrity measures for
       the unprecedented deluge of mail-in ballots, citing the
       COVID-19 pandemic as a rationale. But “Government
       is not free to disregard the [the Constitution] in times
       of crisis.” Roman Catholic Diocese of Brooklyn, 592
       U.S. at ___ (Gorsuch, J., concurring).
            Similarly, failing to follow procedural require-
       ments for amending election standards violates
       procedural due process. Brown v. O’Brien, 469 F.2d
       563, 567 (D.C. Cir.), vacated as moot, 409 U.S. 816
       (1972). Under this Court’s precedents on procedural
       due process, not only intentional failure to follow
       election law as enacted by a State’s legislature but
       also random and unauthorized acts by state election
       officials and their designees in local government can
       violate the Due Process Clause. Parratt v. Taylor, 451




Case 2:20-cv-01771-PP Filed 12/08/20 Page 88 of 92 Document 72-2
                                  32
       U.S. 527, 537-41 (1981), overruled in part on other
       grounds by Daniels v. Williams, 474 U.S. 327, 330-31
       (1986); Hudson v. Palmer, 468 U.S. 517, 532 (1984).
       Here, the violations all were intentional, even if done
       for the reason of addressing the COVID-19 pandemic.
            While Plaintiff State disputes that exercising this
       Court’s original jurisdiction is discretionary, see
       Section III, infra, the clear unlawful abrogation of
       Defendant States’ election laws designed to ensure
       election integrity by a few officials, and examples of
       material irregularities in the 2020 election
       cumulatively     warrant      exercising    jurisdiction.
       Although isolated irregularities could be “garden-
       variety” election disputes that do not raise a federal
       question,10 the closeness of election results in swing
       states combines with unprecedented expansion in the
       use of fraud-prone mail-in ballots—millions of which
       were also mailed out—and received and counted—
       without verification—often in violation of express
       state laws by non-legislative actors, see Sections
       II.A.1-II.A.2, supra, call both the result and the
       process into question. For an office as important as the
       presidency, these clear violations of the Constitution,
       coupled with a reasonable inference of unconstit-
       utional ballots being cast in numbers that far exceed
       the margin of former Vice President Biden’s vote tally
       over President Trump demands the attention of this
       Court.


       10   “To be sure, ‘garden variety election irregularities’ may not
       present facts sufficient to offend the Constitution’s guarantee of
       due process[.]” Hunter, 635 F.3d at 232 (quoting Griffin, 570 F.2d
       at 1077-79)).




Case 2:20-cv-01771-PP Filed 12/08/20 Page 89 of 92 Document 72-2
                                   33
           While investigations into allegations of unlawful
       votes being counted and fraud continue, even the
       appearance of fraud in a close election would justify
       exercising the Court’s discretion to grant the motion
       for leave to file. Regardless, Defendant States’
       violations of the Constitution would warrant this
       Court’s review, even if no election fraud had resulted.
           B. A ruling on the 2020 election would
                preserve the Constitution and help
                prevent irregularities in future
                elections.
           In addition to ensuring that the 2020 presidential
       election is resolved in a manner consistent with the
       Constitution, this Court must review the violations
       that occurred in Defendant States to enable Congress
       and State legislatures to avoid future chaos and
       constitutional violations. Unless this Court acts to
       review       this    presidential      election,   these
       unconstitutional and unilateral violations of state
       election laws will continue in the future.
           Regardless of how the 2020 election resolves and
       whatever this Court does with respect to the 2020
       election, it is imperative for our system of government
       that elections follow the clear constitutional mandates
       for all future elections. Just as this Court in Bush II
       provided constitutional guidance to all states
       regarding the equal treatment of ballots from county
       to county in 2000, this Court should now provide a
       clear statement that non-legislative modification of
       rules governing presidential elections violate the
       Electors Clause. Such a ruling will discourage in the
       future the kind of non-legislative election
       modifications that proliferated in 2020.




Case 2:20-cv-01771-PP Filed 12/08/20 Page 90 of 92 Document 72-2
                                  34
       III. REVIEW IS NOT DISCRETIONARY.
            Although this Court’s original jurisdiction prece-
       dents would justify the Court’s hearing this matter
       under the Court’s discretion, see Section II, supra,
       Plaintiff State respectfully submits that the Court’s
       review is not discretionary. To the contrary, the plain
       text of § 1251(a) provides exclusive jurisdiction, not
       discretionary jurisdiction. See 28 U.S.C. § 1251(a). In
       addition, no other remedy exists for these interstate
       challenges, see Section I.G, supra, and some court
       must have jurisdiction for these weighty issues. See
       Mostyn v. Fabrigas, 98 Eng. Rep. 1021, 1028 (K.B.
       1774) (“if there is no other mode of trial, that alone
       will give the King’s courts a jurisdiction”). As
       individual Justices have concluded, the issue “bears
       reconsideration.” Nebraska v. Colorado, 136 S.Ct.
       1034, 1035 (2016) (Thomas, J., dissenting, joined by
       Alito, J.); accord New Mexico v. Colorado, 137 S.Ct.
       2319 (2017) (Thomas, J., dissenting) (same). Plaintiff
       State respectfully submits that that reconsideration
       would be warranted to the extent that the Court does
       not elect to hear this matter in its discretion.
       IV. THIS CASE WARRANTS SUMMARY
            DISPOSITION OR EXPEDITED BRIEFING.
            The issues presented here are neither fact-bound
       nor complex, and their vital importance urgently
       needs a resolution. Plaintiff State will move this Court
       for expedited consideration but also suggest that this
       case is a prime candidate for summary disposition
       because the material facts—namely, that the COVID-
       19 pandemic prompted non-legislative actors to
       unlawfully modify Defendant States’ election laws,
       and carry out an election in violation of basic voter




Case 2:20-cv-01771-PP Filed 12/08/20 Page 91 of 92 Document 72-2
                                 35
       integrity statutes—are not in serious dispute.
       California v. United States, 457 U.S. 273, 278 (1982);
       South Carolina v. Katzenbach, 383 U.S. 301, 307
       (1966). This case presents a pure and straightforward
       question of law that requires neither finding
       additional facts nor briefing beyond the threshold
       issues presented here.
                          CONCLUSION
           Leave to file the Bill of Complaint should be
       granted.
       December 7, 2020          Respectfully submitted,

                                Ken Paxton*
                                Attorney General of Texas

                                Brent Webster
                                First Assistant Attorney
                                General of Texas

                                Lawrence Joseph
                                Special Counsel to the
                                Attorney General of Texas

                                Office of the Attorney General
                                P.O. Box 12548 (MC 059)
                                Austin, TX 78711-2548
                                kenneth.paxton@oag.texas.gov
                                (512) 936-1414

                                *      Counsel of Record




Case 2:20-cv-01771-PP Filed 12/08/20 Page 92 of 92 Document 72-2
